         Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 1 of 45



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

In re:                                       §
                                             §
WALLER MARINE, INC.                          §           Case No. 17-34230
                                             §
DAVID BRICE WALLER                           §
                                             §           (Jointly Administered)
          Debtors.                           §           Chapter 11

                WALLER MARINE, INC.’S FIRST AMENDED COMBINED
             DISCLOSURE STATEMENT AND PLAN OF REORGANIZATION

WALLER MARINE, INC.’S COMBINED DISCLOSURE STATEMENT AND PLAN OF
REORGANIZATION HAS BEEN SET FOR HEARING ON CONFIRMATION OF THE
PLAN OF REORGANIZATION ON ________, 2018 AT ____ _.M., IN COURTROOM 400,
UNITED STATES COURTHOUSE, 515 RUSK STREET, HOUSTON, TEXAS, 77002.

Dated: October 31November 19, 2018
         Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 2 of 45



                                                    TABLE OF CONTENTS

                                                                                                                                         Page

I.     INTRODUCTION ...............................................................................................................1 
II.    THE SOLICITATION .........................................................................................................2 
III.   DEFINITIONS, RULES OF INTERPRETATION AND COMPUTATION OF
       TIME ....................................................................................................................................3 
       A.     Definitions................................................................................................................3 
       B.     Rules of Interpretation ...........................................................................................10 
       C.     Computation of Time .............................................................................................10 
       D.     Incorporation of Documents by Reference ............................................................10 
IV.  DEBTOR’S HISTORY, ASSETS, LIABILITIES, LITIGATION AND MAJOR
       EVENTS. ...........................................................................................................................11 
       A.     Incorporation and Ownership ................................................................................11 
       B.     Management ...........................................................................................................11 
       C.     Products and Services ............................................................................................11 
       D.     Assets of WMI as of the Filing Date .....................................................................12 
       E.     Summary of Creditors and Debt as of Filing Date ................................................13 
       F.     Prepetition Litigation .............................................................................................14 
       G.     Events Leading to WMI’s Bankruptcy Filing........................................................15 
V.     MAIN EVENTS IN THE BANKRUPTCY CASE ...........................................................15 
       A.     Bar Date .................................................................................................................15 
       B.     Meeting of Creditors ..............................................................................................15 
       C.     Retention of Professionals .....................................................................................15 
       D.     Certain Orders and Events in the Bankruptcy Case ...............................................16 
VI.  UNCLASSIFIED CLAIMS ...............................................................................................17 
       A.     Administrative Claims ...........................................................................................18
              1.          Professional Fee Claims .............................................................................18 
              2.          U.S. Trustee Quarterly Fees .......................................................................18 
              3.          All Other Administrative Claims ...............................................................19 
              4.          Allowed Priority Tax Claims .....................................................................19 
VII.  CLASSIFICATION AND TREATMENT                                              OF CLAIMS AND EQUITY
       INTERESTS ......................................................................................................................19 
       A.     CLASS 1 – Allowed Priority Non-Tax Claims .....................................................20 
       B.     CLASS 2 – Allowed Secured Claims ....................................................................20 
       C.     CLASS 3 – Allowed General Unsecured Claims of Non-Insideres ......................21 
       D.     CLASS 4 – Allowed General Unsecured Claims of Insiders ................................21 
       E.     CLASS 5 – Allowed Equity Interests. ...................................................................22 
VIII.  MEANS FOR EXECUTION OF THE PLAN...................................................................22 
       A.     Funding the Plan ....................................................................................................22 
       B.     Reserves .................................................................................................................22 
       C.     Continued Corporate Existence. ............................................................................22 
       D.     Officers and Directors of the Reorganized Debtor. ...............................................22 
IX.  PROVISIONS GOVERNING DISTRIBUTIONS ............................................................23 
       A.     Timing and Calculation of Distributions. ..............................................................23 
       B.     Rights and Powers of the Reorganized Debtor to Make Distributions ..................23 


                                                                      -i-
         Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 3 of 45



          C.   Delivery of Distributions and Undeliverable or Unclaimed Distributions ............23
          D.   Distributions to Holders of Disputed Claims .........................................................24
X.        CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN ........................25 
          A.   Conditions Precedent to Confirmation...................................................................25 
          B.   Conditions Precedent to Effectiveness...................................................................25 
          C.   Waiver of Conditions .............................................................................................26
          D.   Effect of Failure of Conditions ..............................................................................26
XI.       PRESERVATION OF RETAINED CAUSES OF ACTION AND VESTING ................26
          A.   Vesting ...................................................................................................................26
          B.   Retention and Enforcement of Causes of Action ...................................................26
          C.   Prosecution and Settlement of Retained Causes of Action and Objections to
               Claims ....................................................................................................................28
XII.      TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES .........29 
XIII.     MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN ...................29
          A.   Modifications and Amendments ............................................................................29
          B.   Effect of Confirmation on Modifications ..............................................................29
          C.   Revocation or Withdrawal of the Plan ...................................................................30
XIV.      RETENTION OF JURISDICTION ...................................................................................30 
XV.       EFFECTS OF CONFIRMATION .....................................................................................32 
          A.   Bidning Effect ........................................................................................................32 
          B.   Exculpation and Limitation of Liability ................................................................32 
XVI.      MISCELLANEOUS PROVISIONS..................................................................................33
          A.   Severability of Plan Provisions ..............................................................................33
          B.   Successors and Assigns..........................................................................................33
          C.   Consummation of the Plan .....................................................................................33
          D.   Governing Law ......................................................................................................33
XVII.     VOTING ON, AND CONFIRMATION OF, THE PLAN ................................................33
          A.   Voting Procedures and Requirements ....................................................................33
          B.   Acceptance by All Impaired Classes .....................................................................35
          C.   Confirmation of the Plan........................................................................................36
          D.   The Best Interests Test ...........................................................................................36
          E.   Feasibility...............................................................................................................37
XVIII.    DISCLAIMERS .................................................................................................................37
          A.   Proponent Has No Duty to Update ........................................................................37
          B.   Source of Information ............................................................................................37
          C.   No Legal or Tax Advice Provided .........................................................................38
          D.   No Admission Made ..............................................................................................38
          E.   No Regulatory Agency Approval ..........................................................................38
XIX.      CONCLUSION AND RECOMMENDATION.................................................................38




                                                                   -ii-
Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 4 of 45




                EXHIBITS TO DEBTOR’S COMBINED

    DISCLOSURE STATEMENT AND PLAN OF REORGANIZATION



           EXHIBITS                 DESCRIPTION



          Exhibit “1”   Liquidation Analysis


          Exhibit “2”   Ballot


          Exhibit “3”   List of 90 Day Payments or Transfers

                        Schedule of Rejected Contracts and
          Exhibit “4”
                        Leases

                        Letter of Intent – Tiderock Development,
          Exhibit “5”
                        LLC

                        Assignment of Tiderock LOI to WMS
          Exhibit “6”
                        Holdings, Inc.

          Exhibit “7”   Tax Credit Memo




                                  -iii-
      Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 5 of 45



                                   I.      INTRODUCTION

       On June 30, 2017, David Waller, individually, filed a voluntary petition for relief under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of Texas, Houston Division (“Bankruptcy Court” or
“Court”). On July 7, 2017, Waller Marine, Inc. (“WMI”) filed its voluntary petition for relief
under chapter 11 of the Bankruptcy Code.

        This FirstSecond Amended Combined Disclosure Statement and Plan of Reorganization
(the “Plan” or “DS/Plan” or “Combined DS/Plan”), any amendments, supplements, and exhibits
thereto, the accompanying Ballot form, and the related materials delivered together herewith are
being furnished by WMI to Holders of Claims and Interests pursuant to § 1125,1 in connection
with the solicitation by the Debtor of votes to accept or reject the Plan and the transactions as
described herein. The Plan is proposed by WMI (the “Proponent”) for the reorganization of the
Debtor pursuant to the Bankruptcy Code.

        The Plan constitutes a chapter 11 plan of reorganization for the Debtor. The Plan provides
for distributions to Holders of Allowed Claims and Interests in the Debtor.

        This DS/Plan is designed to provide adequate information to enable Holders of Claims
against and Interests in the Debtor to make an informed decision whether to vote to accept or reject
the Plan. All Holders of Claims and Interests are encouraged to read this DS/Plan in its entirety
before voting to accept or reject the Plan. The projected financial information contained herein
has not been the subject of an audit, unless otherwise stated.

        All Holders of Claims in the Voting Class should read and consider carefully the matters
described in the DS/Plan prior to voting on the Plan. In making a decision to accept or reject the
Plan, each Holder of a Claim or Interest must rely on its own examination of the Debtor as
described in this DS/Plan, including the merits and risks involved. You are encouraged to seek
the advice of qualified legal counsel with respect to the legal effect of any aspect of the DS/Plan.
In addition, Confirmation and Consummation of the Plan are subject to conditions precedent that
could lead to delays in Consummation of the Plan. There can be no assurance that each of these
conditions precedent will be satisfied or waived or that the Plan will be consummated. Even after
the Effective Date, distributions under the Plan may be subject to delay so that disputed claims can
be resolved.

       With the exception of historical information, future events and matters discussed herein are
“forward looking statements” within the meaning of the Private Securities Litigation Reform Act
of 1995. Such forward looking statements are subject to risks, uncertainties and other factors
which could cause actual results to differ materially.

       No party is authorized by the Proponent to give any information or make any
representations with respect to the DS/Plan other than that which is contained herein. No
representation or information concerning the Debtor, its business or the value of its properties has
been authorized by the Proponent, other than as expressly set forth herein. Any information or

1
       All references to “§” reference the applicable section of the Bankruptcy Code.


                                                -1-
      Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 6 of 45



representation given to obtain your acceptance or rejection of the Plan that is different from, or
inconsistent with, the information or representations contained herein should not be relied upon by
any Holders of Claims or Interests in voting on the Plan.

        This Plan has been prepared in accordance with § 1125 and not in accordance with federal
or state securities laws or other applicable non-bankruptcy law. Entities holding, trading in, or
otherwise purchasing, selling or transferring Claims against, Interests in or securities of, the Debtor
should evaluate this Plan only in light of the purpose for which it was prepared.

        This Plan has not been approved or disapproved by the Securities and Exchange
Commission or by any state securities commission or similar public, governmental or regulatory
authority, and neither such commission nor any such authority has passed upon the accuracy or
adequacy of the statements contained herein.

        With respect to contested matters, adversary proceedings and other pending or threatened
actions (whether or not pending), this Plan and the information contained herein shall not be
construed as an admission or stipulation by any Person or Entity, but rather as statements made in
settlement negotiations governed by Rule 408 of the FEDERAL RULES OF EVIDENCE and any other
rule or statute of similar import.

        This Plan shall not be construed to be providing any legal, business, financial or tax advice.
Each Holder of a Claim or Interest should, therefore, consult with their own legal, business,
financial and tax advisors as to any such matters concerning the solicitation, the Plan or the
transactions contemplated thereby.

        If you are a Holder of a Claim or Interest, you should read this Combined Disclosure
Statement and Plan carefully. The Proponent urges all Holders of Claims in Voting Class receiving
Ballots to accept the Plan as contained herein.

                                  II.     THE SOLICITATION

       This DS/Plan is submitted by WMI to be used in connection with the solicitation of votes
on the Plan. The Debtor has requested that the Bankruptcy Court hold a hearing on approval of
this DS/Plan to determine whether this DS/Plan contains “adequate information” in accordance
with § 1125. Pursuant to § 1125(a)(1), “adequate information” is defined as “information of a
kind, and in sufficient detail, as far as reasonably practicable in light of the nature and history of
the Debtor and the condition of the Debtor’s books and records, … that would enable a
hypothetical reasonable investor typical of holders of claims or interests of the relevant Class to
make an informed judgment about the plan ….”

       A hearing to consider the Confirmation of the Plan has been set for _______ 2018, at ___
_.m., in Courtroom 400, United States Courthouse, 515 Rusk Street, Houston, Texas (the
“Confirmation Hearing”).

        Objections to the Confirmation of the Plan must be in writing and must be Filed with the
Clerk of the Bankruptcy Court and served on the counsel for the Proponent listed below to ensure
receipt by them on or before 5:00 p.m., on ________, 2018. Bankruptcy Rule 3007 governs the
form of any such objection.


                                                 -2-
      Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 7 of 45



                  III.    DEFINITIONS, RULES OF INTERPRETATION
                             AND COMPUTATION OF TIME

A.     Definitions

        For purposes of this Plan, except as expressly provided or unless the context otherwise
requires, all capitalized terms not otherwise defined shall have the meanings ascribed to them in
this Article. Any term used in this Plan that is not defined herein, but is defined in the Bankruptcy
Code or the Bankruptcy Rules, shall have the meaning ascribed to that term in the Bankruptcy
Code or Bankruptcy Rules. Whenever the context requires, such terms shall include the plural as
well as the singular number, the masculine gender shall include the feminine, and the feminine
gender shall include the masculine.

Administrative Claim or Administrative Priority Claim means a Claim, Cause of Action, right, or
other liability, or the portion thereof, that is entitled to priority under Bankruptcy Code sections
326, 327, 330, 503(b), 506(c), 507(a)(2), 507(b), and 1103, including (i) the actual and necessary
costs and expenses incurred after the Petition Date of preserving the Debtor’s Estate and/or in
connection with operating WMI’s business (such as wages, salaries, or payments for goods and
services); (ii) Professional Compensation Claims; and (iii) all fees and charges assessed against
the Estate under 28 U.S.C. § 1930.

Administrative Claim Bar Date means, except as provided in Article VI herein, the first Business
Day that is thirty (30) days after the Effective Date or such earlier deadline as established by an
order of the Bankruptcy Court.

Affiliate has the meaning prescribed in Bankruptcy Code section 101(2).

Allowed means, with respect to any Claim or Interest, except as otherwise provided in the Plan, a
Claim or Interest allowable under Bankruptcy Code section 502: (a) for which a Proof of Claim or
proof of interest was timely Filed, and as to which no objection or other challenge to allowance
thereof has been Filed, or if an objection or challenge has been timely Filed, such Claim or Interest
is allowed by Final Order; (b) for which a Proof of Claim or proof of interest is not Filed and that
has been listed in a Debtors’ Schedules of Assets and Liabilities or Schedule of Equity Security
Holders and is not listed as disputed, contingent, or unliquidated; or (c) that is deemed allowed
under the Plan. For purposes of determining the amount of an Allowed Claim or Allowed Interest,
there shall be deducted therefrom the amount of any claim that WMI may hold against the Holder
of such Claim under Bankruptcy Code section 553 or under the doctrine of recoupment.

 Allowed Claim means a Claim or any portion thereof (i) that has been Allowed by a Final Order,
(ii) that either has been Scheduled as a liquidated, non-contingent, undisputed Claim in an amount
greater than zero in the Debtor’s Schedules, as the same may from time to time be amended in
accordance with the Bankruptcy Code, Bankruptcy Rules or order of the Bankruptcy Court, or is
the subject of a timely Filed Proof of Claim as to which either no objection to its allowance has
been Filed (either by way of objection or amendment to the Schedules) within the periods of
limitation fixed by the Bankruptcy Code or by any order of the Bankruptcy Court, or any objection
to its allowance has been settled, waived through payment, or withdrawn, or has been denied by a
Final Order, or (iii) that is expressly Allowed in a liquidated amount in the Plan; provided, however



                                                 -3-
      Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 8 of 45



that with respect to an Administrative Claim, “Allowed Claim” means an Administrative Claim as
to which a timely request for payment has been made in accordance with this Plan (if such written
request is required) or other Administrative Claim, in each case as to which (i) a timely objection
has not been Filed, or (ii) a timely objection is Filed and such objection has been settled, waived
through payment, or withdrawn, or has been denied by a Final Order.

Allowed […] Claim means an Allowed Claim in the particular Class or category specified.

Allowed […] Interest means an Allowed Interest in the particular Class or category specified.

Avoidance Actions means any and all actual or potential Claims and Causes of Action that may
be commenced before or after the Effective Date, to avoid a transfer of property or an obligation
incurred by the Debtor pursuant to any applicable section of the Bankruptcy Code, including
sections 544, 545, 547, 548, 549, 550, 551, 553(b), and 724(a) of the Bankruptcy Code, or under
similar or related state or federal statutes and common law.

Ballot means the applicable form or forms of ballot(s) to be distributed to Holders of Claims
entitled to vote on the Plan and on which the acceptance or rejection of the Plan is to be indicated.

Bankruptcy Case means the Chapter 11 bankruptcy case commenced by the Debtor upon the filing
of a voluntary petition on the Petition Date, styled In re Waller Marine, Inc., Case No. 17-34230.

Bankruptcy Code means title 11 of the United States Code, 11 U.S.C. §§ 101-1532.

Bankruptcy Estate or Estate shall mean the estate of the Debtor created under § 541 upon the
filing of the Bankruptcy Case.

Bankruptcy Rules means, collectively, the Federal Rules of Bankruptcy Procedure and the Official
Bankruptcy Forms, as amended, the Federal Rules of Civil Procedure, as amended, as applicable
to the Chapter 11 Case or proceedings therein, and the Local Rules of the Bankruptcy Court, as
applicable to the Chapter 11 Case or proceedings therein, as the case may be.

Bar Date means November 13, 2017, the date established by the Bankruptcy Court by which
Proofs of Claim must be Filed with respect to such Claims, other than Administrative Claims,
Claims held by Governmental Units, or other Claims or Interests for which the Bankruptcy Court
entered an order excluding Holders of such Claims or Interests from the requirement of Filing
Proofs of Claim.

Cash means cash and cash equivalents, including bank deposits, checks, and other similar items
in legal tender of the United States of America.

Causes of Action means any claims, interests, damages, remedies, causes of action, demands,
rights, actions, suits, obligations, liabilities, accounts, defenses, offsets, powers, privileges,
licenses, liens, indemnities, guaranties, and franchises of any kind or character whatsoever,
whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, contingent or
non-contingent, liquidated or unliquidated, secured or unsecured, assertable, directly or
derivatively, matured or unmatured, suspected or unsuspected, in contract, tort, law, equity, or
otherwise. Causes of Action also include: (a) all rights of setoff, counterclaim, or recoupment and


                                                 -4-
      Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 9 of 45



claims under contracts or for breaches of duties imposed by law; (b) the right to object to or
otherwise contest Claims or Interests; (c) Avoidance Actions; and (d) such claims and defenses as
fraud, mistake, duress, and usury, and any other defenses set forth in section 558 of the Bankruptcy
Code.

Claim means a claim against any portion of the Debtor’s Bankruptcy Estate, whether or not
asserted, as defined in § 101(5).

Claims Register means the official register of Claims.

Class means a category of Claims or Interests as described in the Plan pursuant to Bankruptcy
Code section 1122(a).

Confirmation means entry by the Bankruptcy Court of the Confirmation Order confirming this
Plan.

Confirmation Date means the date of entry by the Bankruptcy Court of the Confirmation Order.

Confirmation Hearing means the hearing held by the Bankruptcy Court to consider Confirmation
of the Plan.

Confirmation Order means the order of the Bankruptcy Court confirming the Plan pursuant to
Bankruptcy Code § 1129.

Consummation means the occurrence of the Effective Date.

Cure Claim means a Claim based upon the Debtor’s defaults on an Executory Contract or
Unexpired Lease at the time such contract or lease is assumed by the Debtor pursuant to
Bankruptcy Code section 365.

Cure Claim Submission Deadline means ______ ___, 2018, the date by which all alleged amounts
accrued or alleged defaults through the Effective Date must be Filed with the Bankruptcy court.

David Waller means Debtor David Brice Waller.

Debtor means Waller Marine, Inc.

Disputed Claim means a Claim in a particular Class as to which a Proof of Claim has been Filed
or is deemed to have been Filed under applicable law or an Administrative Claim as to which an
objection has been Filed in accordance with the Plan, the Bankruptcy Code or the Bankruptcy
Rules, which an objection has not been withdrawn or determined by a Final Order. For purposes
of the Plan, a Claim is a Disputed Claim prior to any objection to the extent that (a) the amount of
a Claim specified in a Proof of Claim exceeds the amount of any corresponding Claim scheduled
by the Debtor in the Schedules of Assets and Liabilities; (b) any corresponding Claim scheduled
by the Debtor in the Schedules of Assets and Liabilities has been scheduled as disputed, contingent
or unliquidated, irrespective of the amount scheduled; (c) no corresponding Claim has been
scheduled by the Debtor in the Schedules of Assets and Liabilities; or (d) the Claim is subject to
disallowance pursuant to Bankruptcy Code section 502(d).


                                                -5-
     Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 10 of 45



Disputed Claims Reserve means the reserve to be established under the Plan and held by the
Debtor from any unencumbered Cash for the benefit of the Holders of Disputed Claims, pending
allowance, in an amount equal to the Holder’s Pro Rata share of their respective Class.

Distribution Order means an order from the Bankruptcy Court authorizing the distribution of
funds to Holders of Allowed Claims.

Distribution Record Date means the Confirmation Date.

DS/Plan, Disclosure Statement and Plan or Combined DS/Plan means this Combined Disclosure
Statement and Plan of Reorganization.

Effective Date means the date that is the first Business Day after the Confirmation Date, on which
(a) no stay of the Confirmation Order is in effect, and (b) all conditions to the effectiveness of the
Plan have been satisfied or waived as provided in the Plan.

Entity means any Person, estate, trust, Governmental Unit, or United States trustee, as set forth in
Bankruptcy Code section 101(15).

Equity Interests means the membership interests in the Debtor held by all Holders of such interests
that were outstanding as of the Petition Date.

Estate Property means all right, title, and interest in and to any and all property of every kind or
nature, owned by the Debtor or its Estate on the Petition Date as defined by Bankruptcy Code
section 541.

Exhibit means an exhibit annexed to the Plan, or such other document Filed in the Bankruptcy
Case as the context requires.

File, Filed, or Filing means, as to any document or pleading, properly and timely file, filed or
filing with the Bankruptcy Court or its authorized designee in the Bankruptcy Case.

Filing Date means July 7, 2017, the date when WMI filed the Bankruptcy Case.

Final Order means an order or judgment of the Bankruptcy Court, as entered on the docket in the
Debtor’s Bankruptcy Case, the operation or effect of which has not been stayed, reversed, or
amended and as to which order or judgment (or any revision, modification, or amendment thereof)
the time to appeal or seek review or rehearing has expired and as to which no appeal or petition
for review or rehearing was Filed or, if Filed, remains pending.

GAAP means generally accepted accounting principles as in effect from time to time in the United
States.

General Unsecured Claim means an Unsecured Claim that is not: (a) an Administrative Claim;
(b) a Professional Compensation Claim; (c) a Priority Tax Claim; or (d) a Priority Non-Tax Claim.

Governmental Unit means any governmental unit, as defined in Bankruptcy Code section 101(27).




                                                 -6-
     Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 11 of 45



Holder means (a) as to any Claim, (i) the owner or holder of such Claim as such is reflected on
the Proof of Claim filed with respect to such Claim, or (ii) if no Proof of Claim has been filed with
respect to such Claim, the owner or holder of such Claim as such is reflected on the Schedules or
the books and records of the Debtor or as otherwise determined by order of the Bankruptcy Court,
or (iii) if the owner or holder of such Claim has assigned or transferred the Claim to a third party,
and the Debtor has received sufficient written evidence of such assignment or transfer, the assignee
or transferee; and (b) as to any Equity Interest, the record owner or holder of such Equity Interest
as shown on the stock register that is maintained by the Debtor or as otherwise determined by order
of the Bankruptcy Court.

Impaired or Impairment means, with respect to a Class of Claims or Interests, a Class of Claims
or Interests that is impaired within the meaning of Bankruptcy Code section 1124.

Insider has the meaning set forth in Bankruptcy Code section 101(31).

Interest, Equity Interest, or Membership Interest means any ownership interest in WMI, as of the
Petition Date, including, but not limited to, an interest in any issued, unissued, authorized or
outstanding shares or stock, including ordinary shares, common stock, preferred stock, or other
instrument evidencing any fixed or contingent ownership interest in the Debtor, whether or not
transferable, together with any warrants, options, or contractual rights to purchase or acquire such
interests at any time and all rights arising with respect thereto.

IRS means the Internal Revenue Service.

Judicial Code means title 28 of the United States Code, 28 U.S.C. §§ 1 – 4001.

Lien means a lien, security interest, or other interest or encumbrance asserted against any Estate
Property as defined in Bankruptcy Code section 101(37).

Other Distributable Proceeds means the proceeds of the liquidation of unencumbered assets of
the Estate, if any, including but not limited to, proceeds derived from the prosecution of Causes of
Action.

Person means and includes natural persons, corporations, limited partnerships, general
partnerships, joint ventures, trusts, land trusts, business trusts, unincorporated organizations, or
other legal entities, regardless of whether they are governments, agencies, or political subdivisions
thereof.

Plan means the Chapter 11 Plan of Reorganization Filed by Debtor, as such document may be
amended or modified.

Plan Documents means, collectively those documents in furtherance of Consummation of the Plan
and/or to be executed in order to consummate the transactions contemplated under the Plan, which
may be Filed by the Debtor with the Bankruptcy Court.

Priority Non-Tax Claim means a Claim asserted under Bankruptcy Code sections 507(a)(3-7 and
9-10).



                                                 -7-
     Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 12 of 45



Priority Tax Claim means an Claim asserted under Bankruptcy Code section 507(a)(8).

Professional means an Entity: (a) employed pursuant to a Bankruptcy Court order in accordance
with sections 327, 363, or 1103 of the Bankruptcy Code and to be compensated for services
rendered prior to or on the Confirmation Date, pursuant to sections 327, 328, 329, 330, 331, and
363 of the Bankruptcy Code; or (b) awarded compensation and reimbursement by the Bankruptcy
Court pursuant to section 503(b)(4) of the Bankruptcy Code.

Professional Compensation Claim means a Claim for compensation or reimbursement of
expenses of a Professional incurred on and after the Petition Date and prior to the Effective Date,
including fees and expenses incurred in preparing final fee applications and participating in
hearings on such applications, and requested in accordance with the provisions of Bankruptcy
Code sections 326, 327, 328, 330, 331, 502(b) or 1103.

Professional Compensation Claim Bar Date means, except as provided in Article VI herein, forty-
five (45) days after the Effective Date.

Professional Compensation Claim Objection Deadline means twenty-four (24) days after the
Professional Compensation Claim Bar Date.

Proponent means Debtor.

Proof of Claim means a proof of Claim Filed against WMI in the Bankruptcy Case by the
applicable Bar Date.

Pro Rata means the proportion that an Allowed Claim or an Allowed Interest in a particular Class
bears to the aggregate amount of Allowed Claims or Allowed Interests in that Class.

Released Party means, collectively, and in each solely in their capacities as such, the Debtor, and
with respect to the Debtor, its Professionals, successors, assigns, subsidiaries, Affiliates, managed
accounts and funds, current directors and officers, principals, shareholders, members, partners,
managers, employees, subcontractors, agents, financial advisors, attorneys, accountants,
investment bankers, consultants, representatives, management companies, fund advisors, and other
professionals, and such Entities’ respective heirs, executors, estates, servants, and nominees.

Releasing Party means (i) Holders of all Claims or Interests who vote to accept the Plan; (ii) the
Holders of Claims or Interests that are Unimpaired under the Plan; and (iii) the Holders of Claims




                                                 -8-
     Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 13 of 45



or Interests whose vote to accept or reject the Plan is solicited but who do not vote either to accept
or to reject the Plan.

Reorganized Debtor means Waller Marine, Inc., or its successors or assigns, by merger,
consolidation, or otherwise, on and after the Effective Date.

Retained Causes of Action means all Causes of Action that belong to WMI, but shall not include
any action against a Released Party.

Sampson means Sampson Energy Capital, LLC.

Schedules has the meaning ascribed to such term in Article III.

Secured Claim means a Claim that is secured by a valid, perfected and enforceable Lien that is
not subject to avoidance under bankruptcy or non-bankruptcy law, but only to the extent of the
value, as of the Effective Date or such later date as is established by the Bankruptcy Court, of
claimant’s interest in the Debtor’s property securing the Claim as determined by a Final Order of
the Bankruptcy Court pursuant to § 506 or as otherwise agreed upon in writing by Debtor and the
Holder of such Claim.

Secured Tax Claim means a Secured Claim for taxes held by a Governmental Unit, including
cities, counties, school districts, and hospital districts, (a) entitled by statute to assess taxes based
on the value or use of real and personal property and to obtain an encumbrance against such
property to secure payment of such taxes or (b) entitled to obtain an encumbrance on property to
secure payment of any tax claim specified in Bankruptcy Code section 507(a)(8). Secured Tax
Claims shall not include any such Claims secured by liens / security interests that are avoidable,
unperfected, subject to subordination, or otherwise unenforceable.

SOFA has the meaning ascribed to such term in Article III.

Tiderock means Tiderock Development, LLC.

Unimpaired means, with respect to a Class of Claims or Interests, a Class of Claims or Interests
that is not impaired within the meaning of Bankruptcy Code section 1124.

Unsecured Claim means a Claim that is not a Secured Claim and that is not entitled to priority
under Bankruptcy Code section 507(a)(1-9). The term specifically includes, pursuant to
Bankruptcy Code section 506(a), any Claim of a creditor against WMI to the extent that such
creditor’s Claim is greater than the value of the Lien securing such Claim, any Claim for damages
resulting from rejection of any Executory Contract or Unexpired Lease under Bankruptcy Code




                                                  -9-
     Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 14 of 45



section 365, any tort Claims or contractual Claims or Claims arising from damage or harm to the
environment and, and any Claim not otherwise classified under the Plan.

Voting Class means a Class entitled to vote to accept or reject the Plan.

Voting Deadline means _____ __, 2018 at 5:00 p.m. (CT), the deadline by which Ballots to accept
or reject the Plan must be received by WMI’s counsel in order to be counted.

Waller Plan means the plan of reorganization of David Waller filed contemporaneously with this
Plan.

Waller Plan Cash means the amount of money required on the effective date of the Waller Plan
to satisfy the Waller Plan cash needs.

WMI Tax Credit means the tax credit described in Exhibit 6 hereto with a remaining value of
$10,338,859.00.

WMI means Debtor Waller Marine, Inc.

WMS means WMS Holdings, Inc.

B.     Rules of Interpretation

        For purposes of this Plan: (1) any reference in this Plan to a contract, instrument, release,
indenture, or other agreement or document being in a particular form or on particular terms and
conditions means that such document shall be substantially in such form or substantially on such
terms and conditions; (2) any reference in this Plan to an existing document or exhibit Filed or to
be Filed means that document or exhibit as it may have been or may be amended, supplemented,
or otherwise modified; (3) unless otherwise specified, all references in this Plan to Sections or
Articles are references to Sections or Articles of this Plan; (4) the words “herein,” “hereto,”
“hereunder,” and other words of similar import refer to this Plan in its entirety rather than to a
particular portion of this Plan; (5) captions and headings contained in the Plan are inserted for
convenience and reference only, and are not intended to be part of or to affect the interpretation of
the Plan; (6) wherever appropriate from the context, each term stated in either the singular or the
plural includes the singular and the plural, and pronouns stated in the masculine, feminine, or
neuter gender shall include the masculine, feminine, and neuter gender; (7) any reference to an
Entity as a Holder of a Claim or Interest includes the Entity’s successors and assigns; (8) any
reference to docket numbers of documents Filed in the Bankruptcy Cases are references to docket




                                                -10-
     Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 15 of 45



numbers under the Bankruptcy Court’s CM/ECF system; and (9) the rules of construction set forth
in Bankruptcy Code section 102 and the Bankruptcy Rules shall apply.

C.     Computation of Time

       All times referenced in this Plan are prevailing Central Time. In computing any period of
time prescribed or allowed by this Plan, the provisions of FED. R. BANKR. P. 9006(a) shall apply.

D.     Incorporation of Documents by Reference

        This Plan incorporates by reference certain documents relating to the Debtor that are not
presented herein or delivered herewith. The documents that have been Filed in the Debtor’s
Bankruptcy Case are incorporated by reference herein in their entirety, including all amendments
thereto Filed prior to the date set for Confirmation, including the following documents: (a) the
Debtor’s Schedules of Assets and Liabilities (“Schedules”), filed on August 7, 2017 [ECF Doc.
44] and (b) the Statement of Financial Affairs (“SOFA”), including exhibits to the SOFA, filed on
August 7, 2017 [ECF Doc. 45]. Documents and pleadings filed in this case are available at the
following website: http://www.txsb.uscourts.gov/.



                  IV.    DEBTOR’S HISTORY, ASSETS, LIABILITIES,
                          LITIGATION AND MAJOR EVENTS

A.     Incorporation and Ownership

        Established in 1974, Waller Marine, Inc. is a Texas corporation based in Houston, Texas.
As of the Filing Date, WMI was solely owned by David Waller, a Naval Architect with over fifty
years in the marine industry.

B.     Management

       As of the Filing Date, the Debtor was managed by David Waller, as President.

C.     Products and Services

       The following is a brief description of the Debtor’s products and services:

       a.     Floating Power. WMI has led the world in the design and construction of Floating
              Power Plants (FPPs) with both diesel and gas turbine generating technology in
              simple cycle and combined cycle applications. WMI has designed, engineered and
              constructed what are today the world’s largest FPPs: the 220 MW combined cycle
              FPP installed in India and the 342 MW simple cycle FPP installed in Venezuela.

              WMI’s designs have applied gas turbines from most of the major manufacturers of
              aero derivative and industrial gas turbines in its range of FPP designs varying from
              30 MW simple cycle to 500 MW combined cycle units, some with LNG
              regasification capability. As the energy industry evolves, WMI continues to


                                              -11-
Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 16 of 45



       innovate and offer new and alternative power generation equipment. WMI is in the
       early stages of designing large combined cycle FPPs on the order of 1000 MW
       using “H” Class industrial machines with LNG storage and regasification.

 b.    Small-Scale LNG. Beginning with the construction of the Methane Princess in the
       1960’s, WMI’s principals have had a long association with LNG ship
       transportation. This association progressed through the 1980’s with consultation
       on the construction of the nine (9) El Paso ships built during the 1970’s,
       investigation and analysis of different LNG containment systems for the US
       Maritime Administration and the design of an LNG delivery system to Hawaii in
       the 1970’s. WMI has participated in rejuvenation of the LNG business in the early
       2000’s and continues this program.

       Today, WMI designs small scale LNG systems including: (i) export terminals, (ii)
       small scale liquefaction facilities, (iii) storage, and (iv) small scale transport ships
       and LNG ATB’s. The LNG ATB RV system is designed to act as an import/storage
       facility as well as its transport component for fueling power plants.

 c.    Process Marinization. WMI has been known to provide innovative solutions to
       solve complex problems surrounding the oil & gas and power industries, often
       times developing solutions not previously found in the industry. WMI’s extensive
       knowledge of the marine environment combined with other technical disciplines
       allows WMI to identify potential problems and offer solutions to issues not
       otherwise considered. Clients with new and innovative ideas are a perfect fit for
       utilizing WMI’s project development services.

       Examples of these types of projects range from more traditional projects (e.g. cable
       lay barges or floating LNG-fueled power generation) to more challenging projects
       (e.g. floating desalination systems, floating refinery capacity, floating gas-to-liquid
       projects).

 d.    Naval Architecture and Engineering. WMI leverages its multi-discipline
       experience with the help of advanced proprietary software to approach challenges
       creatively and economically. WMI’s personnel are equipped to provide marine
       technical and regulatory support to its clients in all areas of marine transportation,
       facilities and offshore oil and gas industries. WMI also works closely with industry
       regulatory bodies including the major classification societies, the United States
       Coast Guard, and other international agencies to ensure all designs conform to
       relevant standards and protocols.

 e.    EPC Contracting. Stemming from the experience of the principals of WMI in the
       major shipbuilding industry and having operated its own shipyard in the past, WMI
       is able to undertake a Turnkey EPC role for the construction of marine vessels of
       every description and in particular the construction of floating power generation
       facilities (FPPs) of its proprietary design. Such has been the case in the past when
       WMI undertook an EPC contracting role for Enron for construction, delivery and




                                        -12-
        Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 17 of 45



                  commissioning of a number of FPPs installed in Nigeria and more recently the 342
                  MW of FPPs that WMI constructed in Texas for installation in Venezuela.

                  WMI has associations with shipyards worldwide, thus providing an ability to
                  construct vessels by using the lowest cost and most efficient qualified contractor.
                  WMI can also provide different levels of service in the shipyard itself. These can
                  range from full EPC capabilities to the more common practices of “Owner’s
                  Engineer/Project Management/Representative” in order to provide management
                  and oversight roles in the shipyard environment. This is often a preferred option
                  when working with international shipyards that are able to provide a full gamut of
                  services.

D.        Assets of WMI as of the Filing Date

                                       ASSETS                          VALUE2

                    Cash                                                $5,285.41
                    Deposits and Prepayments                                $0.00
                    Accounts Receivable (Net)                          $24,101.84
                    Investments                                             $0.00
                    Inventory                                               $0.00
                    Office Furniture                                   $92,000.00
                    Office Equipment                                   $10,057.83
                    Collectibles (Artwork)                             $15,000.00
                    Machinery, Equipment and Vehicles                $200,000.00
                    Real Property                                           $0.00
                    Intangibles and Intellectual Property               Unknown
                    Notes Receivable                                  $463,805.00
                    WMI Tax Credit                                 $10,338,859.00
                    TOTAL:                                         $11,149,109.08
                    Claim against D&Os, management, and                 Unknown
                    other Insiders
                    Chapter 5 Claims                                     Unknown


E.        Summary of Creditors and Debt as of Filing Date

        The description of Claims in this Plan does not necessarily imply that any Claim is an
Allowed Claim. All Claims, and the validity and/or extent of any Liens securing such Claims, are
subject to further investigation and analysis and, depending on the conclusion of such analysis,
may be subject to an objection.




2
    Value is as asserted by the Debtor as of the Filing Date.


                                                  -13-
        Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 18 of 45



          1.     Secured Claims:

       The following is a graphic presentation of the total prepetition Secured Claims against the
Debtor as of the Filing Date:




                                               TABLE 2

                       SECURED                  CURRENT           COLLATERAL
                       CREDITOR                 BALANCE3
                  Business First Bank          $2,470,130.27     Oceangoing Vessel
                                                                     “Victory”

                  Jonathan Gelman               $575,000.00      Debtor’s Accounts

                  Westlex Corporation                    $0.00   2016 Lexus GX 460
                                                                       Lease

                  TOTAL                        $3,045,130.27


          2.     Priority Unsecured Claims

       As set forth in the Debtor’s Schedule E, there are no creditors holding priority Unsecured
Claims.

          3.     General Unsecured Claims

       After reviewing the Debtor’s Schedule F and the proofs of claim filed in the case, the
Debtor estimates that the total amount of Allowed Unsecured Claims will be approximately $3.5
million. The majority of the $3.5 million in Unsecured Claims consists of the deficiency claim of
Business First Bank in the approximate amount of $2.5 million.

        David Waller’s unsecured creditors’ claims not duplicative of claims in this Debtor’s case
(the “Waller Exclusive Unsecured Claims”) will share, Pro Rata with Class 3 creditors herein, in
the WMI Tax Credit Distributions described in Article VII C. below. The Debtor estimates that
the total amount of those claims equal approximately $190,000. However, the Waller Exclusive
Unsecured Claims will also be receiving cash payments from David Waller’s disposable income
which may reduce the total amount of Waller Exclusive Unsecured Claims participating in the
WMI Tax Credit Distributions.



3
    Estimated balance as of the Filing Date.


                                                  -14-
     Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 19 of 45



F.     Prepetition Litigation

       a.     Prepetition, Jonathan Gelman (“Gelman”) sued WMI in federal district court on
              account of a promissory note issued by a joint venture in which WMI was a party.
              The case is Cause No. 14-cv-06548-BMS in the United States District Court for the
              Eastern District of Pennsylvania. On or about May 25, 2016, Gelamn obtained a
              judgment against WMI in the amount of $575,000.00 plus interest.

              On or about January 26, 2017, Gelman initiated an action in Harris County District
              Court to collect on the judgment. The case is Cause No. 2017-05529 in the 61st
              Judicial District Court of Harris County, Texas. On March 31, 2017, the parties
              entered into an Irrevocable Agreed Order for Turnover Relief and Post-Judgment
              Injunction in the Harris County District Court. Part of the agreement called for
              WMI to convey to Gelman a security interest in all accounts, receivables, contract
              rights, and proceeds thereof, now owned or hereafter acquired. On March 31, 2017,
              Gelman filed a UCC-1 to perfect his security interest.

       b.     On or about January 23, 2013, Canyon Supply & Logistics, LLC commenced a
              civil action against the Debtors, among others, to collect an alleged debt. The case
              is Cause No. 2013CCV-60115-2, styled Canyon Supply & Logistics, LLC, vs. Max
              Financial, LLC; Waller Marine, Inc.; Diversity Max, LLC; Diversity Max Canyon
              Port, LLC; Diversity Max CP Holdings, LLC; Jeffrey Greenwalt; and David
              Waller.

       Additional information about the various litigation involving the Debtor is provided in
Paragraph 7 of Part 3 of the SOFA, which is incorporated herein by reference.

G.     Events Leading to WMI’s Bankruptcy Filing.

        Because of WMI’s heavy dependency on the demand for liquefied natural gas and the oil
and gas industry as a whole, WMI became financially distressed due to the oil and gas crisis that
occurred in the years leading up to the Bankruptcy Case. In 2017, the Debtor’s financial
difficulties proved unmanageable. After calls by banks on their loans and lines of credit, and a
demand for payment of a secured judgment, the Debtor ultimately determined to seek bankruptcy
relief. The Debtor’s Bankruptcy Case was filed on July 7, 2017 in order to give the Debtor the
necessary breathing room to effectively reorganize.

                  V.      MAIN EVENTS IN THE BANKRUPTCY CASE

A.     Bar Date

     NOTICE IS HEREBY GIVEN THAT THE COURT HAS SET AS THE BAR DATES
IN THIS CASE NOVEMBER 13, 2017, THE DEADLINE WITHIN WHICH NON-
GOVERNMENTAL PROOFS OF CLAIM OR INTERESTS MUST BE FILED, AND
JANUARY 9, 2018, THE DEADLINE WITHIN WHICH GOVERNMENTAL PROOFS OF
CLAIM MUST BE FILED. FAILURE TO FILE A PROOF OF CLAIM OR INTEREST
REQUIRED BY THE BANKRUPTCY CODE OR BANKRUPTCY RULES BY THE BAR
DATE MAY RESULT IN YOUR CLAIM OR INTEREST IN THIS CHAPTER 11


                                              -15-
     Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 20 of 45



PROCEEDING BEING DISALLOWED. PLEASE FILE YOUR PROOFS OF CLAIM OR
INTEREST THROUGH AN ATTORNEY ELECTRONICALLY, OR BY MAIL
ADDRESSED TO: DAVID J. BRADLEY, CLERK OF COURT, P. O. BOX 61010,
HOUSTON, TEXAS 77208.

B.     Meeting of Creditors

      The Court set the 341 meeting of creditors for August 15, 2017, at 3:00 p.m. No creditors’
committee was formed during the Bankruptcy Case. [ECF Doc. 51].

C.     Retention of Professionals

       On August 1, 2017, David Waller filed his Application to Employ Corral Tran Singh, LLP
as Counsel for David Brice Waller Pursuant to 11 U.S.C. § 327(a). [ECF Doc. 37]. On August
15, 2017, the Court entered its Order on Application to Employ Corral Tran Singh, LLP as Counsel
for Debtor David Waller. [ECF Doc. 49].

       On August 7, 2017, WMI filed its Application for an Order Pursuant to Sections 327(a)
and 328(a) of the Bankruptcy Code authorizing the Employment and Retention of Okin Adams
LLP as Counsel for the Debtor. [ECF Doc. 43]. On August 25, 2017, the Court entered its Order
Pursuant to Sections 327(a) and 328(s) of the Bankruptcy Code Authorizing the Employment and
Retention of Okin Adams LLP as Counsel for Waller Marine, Inc. [ECF Doc. 61].

       On August 17, 2017, David Waller filed his Application to Employ Vanguard Commercial
Group as real estate broker. [ECF Doc. 52]. On August 24, 2017, the Court entered its Order
Authorizing Employment of Vanguard Commercial Group – Gulf Coast, LLC. [ECF Doc. 59].

        On October 2, 2017, the Debtors collectively filed and Application Pursuant to Section
327(a) of the Bankruptcy Code Authorizing the Employment and Retention of Stout Risius Ross,
Inc. as Financial Advisor to the Debtors. [ECF Doc. 78]. On October 11, 2017, the Bankruptcy
Court entered its Order Approving Application Pursuant to Section 327(a) of the Bankruptcy Code
Authorizing the Employment and Retention of Stout Risius Ross, LLC as Financial Advisor to the
Debtors. [ECF Doc. 87].

        On January 25, 2018, the Debtors collectively filed an Application for an Order Pursuant
to Section 327(a) of the Bankruptcy Code Authorizing the Employment and Retention of Miller
Newlin & Co., P.C. as Accountant for the Debtors. [ECF Doc. 135]. On February 8, 2018, the
Bankruptcy Court entered its Order Authorizing the Retention and Employment of Miller Newlin
& Co., P.C. as Accountant for the Debtors. [ECF Doc. 146].

       On March 5, 2018, the Debtors collectively filed an Application for an Order Pursuant to
Section 327(e) of the Bankruptcy Code Authorizing the Employment and Retention of Anderson
Burnside PLLC as Special Litigation Counsel. [ECF Docs. 160 and 161]. On March 20, 2018,
the Bankruptcy Court entered its Order Granting Application to Employ Anderson Burnside PLLC
as Special Litigation Counsel for the Debtors. [ECF Doc. 171].




                                             -16-
     Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 21 of 45



D.     Certain Order and Events in the Bankruptcy Case

       On July 10, 2017, the Debtors collectively Filed an Emergency Motion for Entry of Order
Authorizing Joint Administration of Cases. [ECF Doc. 3]. On July 13, 2017, the Bankruptcy
Court entered its Order for Joint Administration and Transfer of Case. [ECF Doc. 15].

        On July 11, 2017, the Debtors collectively Filed an Emergency Motion for Interim and
Final Orders (I) Authorizing Use of Cash Collateral Pursuant to Section 363(c) of the Bankruptcy
Code; (II) Granting Adequate Protection for the Use Thereof; and (III) Scheduling a Final Hearing
Pursuant to Bankruptcy Rule 4001 as to Use of Cash Collateral. [ECF Doc. 8]. On July 13, 2017,
the Bankruptcy Court entered its Interim Order (I) Authorizing Use of Cash Collateral Pursuant to
Section 363(c) of the Bankruptcy Code; (II) Granting Adequate Protection for the Use Thereof;
and (III) Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001 as to Use of Cash
Collateral. [ECF Doc. 14]. On December 4, 2017, the Bankruptcy Court entered the Agreed Final
Order (I) Authorizing Use of Cash Collateral Pursuant to Section 363(c) of the Bankruptcy Code;
and (II) Granting Adequate Protection for the Use Thereof. [ECF Doc. 121].

       On July 17, 2017, the Debtors collectively Filed an Emergency Motion to Extend Time to
File Schedules of Assets and Liabilities, Schedules of Executory Contracts and Unexpired Leases,
and Statements of Financial Affairs. [ECF Doc. 25]. On July 18, 2017, the Bankruptcy Court
entered its Order Granting Debtors’ Emergency Motion. [ECF Doc. 26]. On August 7, 2017,
WMI filed its Schedules [ECF Doc. 44] and SOFA [ECF Doc. 45].

        On August 3, 2017, David Waller filed an Emergency Motion for Authority to Enter into
Insurance Premium Financing Agreement. [ECF Doc. 39]. On August 4, 2017, the Court entered
its Order granting the Motion. [ECF Doc. 41].

        On August 9, 2017, Business First Bank filed a Motion for Entry of an Agreed Order
Lifting the Automatic Stay as to the Vessels Trafalgar and Victory. [ECF Doc. 47]. On August
21, 2017, the Bankruptcy Court entered the Agreed Order Lifting the Automatic Stay as to the
Vessels Trafalgar and Victory. [ECF Doc. 54].

       On October 18, 2017, the Debtors collectively Filed an Emergency Motion for Expedited
Abandonment Procedure Pursuant to 11 U.S.C. §§ 102, 554, and Bankruptcy Rule 6007. [ECF
Doc. 90]. The same day, the Bankruptcy Court entered the Order Granting Debtors’ Emergency
Motion. [ECF Doc. 91].

       On October 19, 2017, the Debtors Filed a Notice of Abandonment of Property of the Estate
on an Expedited Basis Pursuant to the Court’s Order at Docket No. 91. [ECF Doc. 92].

        On October 24, 2017, Cameron Rental Properties, LLC Filed a Motion for Entry of an
Agreed Order Lifting the Automatic Stay as to the Vessels Trafalgar and Victory. [ECF Doc. 95].
On October 26, 2017, the Bankruptcy Court entered the Agreed Order Lifting the Automatic Stay
as to the Vessels Trafalgar and Victory. [ECF Doc. 96]. The same day, Business First Bank Filed
an Objection to Debtors’ Notice of Abandonment. [ECF Doc. 96]. After a hearing on December
14, 2017, the Bankruptcy Court entered its Order Abandoning Property of the Estate. [ECF Doc.
131].



                                              -17-
     Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 22 of 45



        On February 7, 2018, Comerica Bank Filed a Motion for Relief from the Automatic Stay
Pursuant to 11 U.S.C. § 362(d). [ECF Doc. 144]. On February 26, 2018, the Debtors collectively
Filed their Response in Opposition to Motion for Relief From Automatic Stay Filed by Comerica
Bank. [ECF Doc. 152]. On February 27, 2018, the parties Filed an Agreed Order on Motion for
Relief From Stay. [ECF Doc. 153]. On March 14, 2018, the Bankruptcy Court entered its
Amended Agreed Order on Motion for Relief From Stay. [ECF Doc. 168].

        On February 26, 2018, David Waller Filed his Motion for Authority to Sell 14410
Sylvanfield Dr. Pursuant to 11 U.S.C. § 363. [ECF Doc. 150]. On March 4, 2018, the Bankruptcy
Court entered its Order Authorizing Sale. [ECF Doc. 157]. On March 23, 2018, David Waller
Filed his Emergency Motion for Supplemental Order Authorizing Sale. [ECF Doc. 173].

The Canyon Port Settlement:

        On April 20, 2018, the Debtor and David Waller filed a motion to compromise with Canyon
Port Holdings, LLC and Canyon Supply & Logistics, LLC and Waller Max Gas, LLC (“Canyon”)
[ECF Doc. 182]. The controversy stemmed from a lawsuit filed by Canyon against the Debtor and
David Waller. As of the Petition Date, the lawsuit was still pending and Canyon filed a proof of
claim in the Debtor’s case in the amount of $849,750,260.00.

       On May 25, 2018, the Court entered an order approving the motion to compromise [ECF
Doc. 189]. The settlement provides for the following:

        Canyon Supply & Logistics, LLC (“Canyon”) agrees to accept from WMI and agrees to
pay Canyon the sum of fifty thousand dollars ($50,000.00) (the “Settlement Amount”) for full and
final settlement as to WMI and Waller of the above Litigation and claims arising from the
Litigation, conditioned upon the Settlement Amount being available to WMI following the
exercise of the [approximately] ten million dollar ($10,000,000.00) tax credit held by WMI.

       Canyon shall have an allowed claim of $50,000.00 with respect to its proofs of claim filed
in the WMI and Waller cases (claim nos. 17 and 12, respectively). Any Plan filed in these cases
will address these claims and treat them in accordance with the terms of this Order.

        Canyon agrees to credit WMI, dollar-for-dollar, any receipt of funds from any other party
to the Litigation.

Sampson’s Purchase of the Gelman Claim

       On June 27, 2018, Sampson Energy Capital, LLC filed a notice of transfer of claim [ECF
Doc. 195], notifying the Court and parties in interest that Sampson had purchased the secured
claim of Jonathan Gelman [claim no. 14] in the claimed amount of $605,053.42.

Objections to Claims 14 and 21 and Motion to Estimate Claim of Diversity Max, LLC

       On July 20, 2018, the Debtor and David Waller filed (i) an objection to Claim numbers 14
and 21 of Diversity Max, LLC (ECF Doc. 202) requesting that Claim numbers 14 and 21 be
disallowed in their entirety, and (ii) a motion to estimate the claims of Diversity Max, LLC [ECF
Doc. 203] requesting that the court estimate Diversity Max’s claims at zero for purposes of voting


                                              -18-
     Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 23 of 45



and distribution. On August 16, 2018, the Debtor and David Waller filed an additional objection
to Claim numbers 14 and 21 (ECF Doc. 211) based on separate but related reasons to disallow
such claims.

         On October 9, 2018, the Court entered its order precluding Diversity Max, et al. from
voting on the Debtors’ respective Plans, but denying the motion to estimate without prejudice
(ECF Doc. 246). On that same date, the Court entered its order disallowing Claim number 14 in
its entirety (ECF Doc. 245).

THESE PLEADINGS CAN BE ACCESSED THROUGH THE PACER ELECTRONIC
CASE FILING SYSTEM FOR THE SOUTHERN DISTRICT OF TEXAS, WITH A
PACER      ACCOUNT     WHICH      CAN    BE     PURCHASED      AT
HTTP://PACER.PSC.USCOURTS.GOV. THE WEBSITE ADDRESS FOR THE UNITED
STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF TEXAS IS:
HTTP://WWW.TXSB.USCOURTS.GOV

                               VI.     UNCLASSIFIED CLAIMS

        In accordance with Bankruptcy Code section 1123(a)(1), Administrative Claims and
Priority Tax Claims are not classified under the Plan, and the treatment of those Claims is set forth
herein.

A.     Administrative Claims

        As provided under Bankruptcy Code section 1123(a)(1), Administrative Claims are not
classified for purposes of voting on, or receiving distributions under, the Plan. Accordingly,
Holders of Administrative Claims are not entitled to vote on this Plan.

       1.        Professional Fee Claims

       Description. All Professional Fee Claims. A summary of these claims are as follows:


                            Claimant                       Estimated Unpaid Fees and
                                                                   Expenses
                                                               Through ___, 2018

            Okin Adams, LLP – Counsel for Debtor                     $200,000
            Waller Marine, Inc.

            Stout Risius Ross, LLC – Financial                        $40,000
            Advisor to the Debtors

            Anderson Burnside PLLC – Special                          $30,000
            Litigation Counsel for the Debtors

            Miller Newlin & Co., P.C. – Accountant                     $0.00
            for the Debtors



                                                 -19-
Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 24 of 45



 Treatment. The Professional Fee Claims shall be paid in full on the later of the Effective
 Date or the date such Professional Fee Claim becomes an Allowed Claim. The Holders of
 the Professional Fee Claims shall File and serve an application for final allowance of
 compensation and reimbursement of expenses no later than forty-five (45) days after the
 Effective Date.

 2.        U.S. Trustee Quarterly Fees

 Description. The U.S. Trustee Quarterly Fees assessed pursuant to 28 U.S.C. § 1930(a)(6).
 The following is the estimate of such fees:


      United States Trustee – Quarter Estimate                    $10,000


 The Debtor’s Bankruptcy Estate shall be responsible for timely payment of the United
 States Trustee quarterly fees incurred pursuant to § 1930(a)(6) without the need for the
 Office of the United States Trustee to file any request for payment. Any such fees due as
 of the Confirmation Date will be paid in full on the Effective Date of the Plan. The
 Reorganized Debtor shall timely pay post-confirmation quarterly fees assessed pursuant to
 28 U.S.C. § 1930(a)(6) out of available funds until such time as the Bankruptcy Court
 enters a final decree closing this Bankruptcy Case, or enters an order either converting this
 case to a case under chapter 7 or dismissing this case. After confirmation, the Reorganized
 Debtor shall file with the Bankruptcy Court and shall transmit to the United States Trustee
 a true and correct statement of all disbursements made by the Reorganized Debtor for each
 quarter, or portion thereof that this Bankruptcy Case remains open in a format prescribed
 by the United States Trustee.

 3.        All Other Administrative Claims

 Description. All Administrative Claims other than Professional Fee Claims and fees
 payable to the United States Trustee pursuant to 28 U.S.C. § 1930. All Holders of such
 Claims must timely File such Claims by the Administrative Claim Bar Date or be forever
 barred from asserting Administrative Claims against the Debtor and/or sharing in any
 distribution under the DS/Plan.

 Treatment. To the extent such Allowed Administrative Claims have not already been
 paid, satisfied or otherwise released prior to the Effective Date, and except to the extent
 that a Holder of an Allowed Administrative Claim agrees to a different treatment, each
 Holder of an Allowed Administrative Claim shall receive Cash in an amount equal to such
 Allowed Claim, in full and final satisfaction, settlement and release and in exchange for
 such Claim, on the later of the Effective Date or the date such Administrative Claim
 becomes an Allowed Administrative Claim pursuant to a Final Order of the Bankruptcy
 Court, or as soon thereafter as reasonably practicable.




                                          -20-
     Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 25 of 45



        4.      Allowed Priority Tax Claims

        Description. The Priority Tax Claims listed on Schedule E of the Debtor’s Schedules
        and/or Filed in the Bankruptcy Case.

        Treatment. To the extent that the Holders of Allowed Priority Tax Claims have not
        already been paid, satisfied or otherwise released prior to the Effective Date, and except to
        the extent that a Holder of an Allowed Priority Tax Claim agrees to a different treatment,
        the Holder of such Allowed Priority Tax Claim shall receive on the later of (i) the Effective
        Date, (ii) the date such Priority Tax Claim becomes an Allowed Claim, or (iii) as soon
        thereafter as is reasonably practicable, in full and final satisfaction, settlement and release
        and in exchange for such claim, an amount in Cash equal to the unpaid amount of such
        Allowed Priority Tax Claim, which may be paid through deferred Cash payments of a
        value, as of the Effective Date, equal to the Allowed amount of such Claim, over a period
        ending not later than five years after the Petition Date, and in a manner not less favorable
        than the most favored General Unsecured Claim provided for by the Plan.

                        VII. CLASSIFICATION AND TREATMENT
                          OF CLAIMS AND EQUITY INTERESTS

        All Claims and Interests are placed in the Classes set forth below. A Claim or Interest is
placed in a particular Class only to the extent that the Claim or Interest falls within the description
of that Class, and is classified in other Classes to the extent that any portion of the Claim or Interest
falls within the description of such other Classes. A Claim is also placed in a particular Class for
the purpose of voting on the Plan and receiving distributions pursuant to the Plan only to the extent
that such Claim is an Allowed Claim in that Class and such Claim has not been paid, released, or
otherwise settled.

A.      CLASS 1 – Allowed Priority Non-Tax Claims

        Description. Class 1 consists of the Allowed Priority Non-Tax Claims.

        Treatment. Each Allowed Priority Non-Tax Claim in this Class shall be paid in full on
        the later of the Effective Date or the date such Priority Non-Tax Claim becomes an Allowed
        Claim.

        Voting. Class 1 is Unimpaired. Holders of Class 1 Priority Non-Tax Claims are deemed
        to have accepted this Plan under section 1126(f) of the Bankruptcy Code and are not
        entitled to vote on the Plan.

B.      CLASS 2 – Allowed Secured Claims

        1.      Subclass 2A:

        Description. Subclass 2A consists of the Secured Claim of Business First Bank described
        in Table 2 of Article IV, which was asserted in a first lien position on the described
        collateral pledged by the Debtor.



                                                  -21-
     Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 26 of 45



      Treatment. Except to the extent that the Holder of the Secured Claim of Business First
      Bank agrees to a different treatment, such Secured Claim shall be paid in full on the later
      of the Effective Date or the date such Secured Claim becomes an Allowed Claim. The
      deficiency amount on account of the Subclass 2A Claim shall be treated as a Class 3
      General Unsecured Claim.

      Voting. Subclass 2A is Unimpaired. Holder of Subclass 2A Secured Claim is deemed to
      have accepted the Plan pursuant to Bankruptcy Code Section 1126(f) and is not entitled to
      vote on the Plan.

      2.     Subclass 2B:

      Description. Subclass 2B consists of the Secured Claim of Gelman described in Table 2
      of Article IV, asserting a first lien position on the described collateral pledged by the
      Debtor.

      Treatment. The Holder of the Gelman Claim shall receive an unsecured promissory note
      from the Reorganized Debtor providing the following treatment:

                    Amount: $400,000.00.

                    Interest rate: Simple interest at Prime as posted by Bank of America.

                    Payment terms: $100,000 plus accrued interest on the first anniversary of
                     the note’s issuance, $100,000 plus accrued interest on the second
                     anniversary of the note’s issuance and $200,000 plus accrued interest on the
                     third anniversary of the note’s issuance.

      Voting. Class 2B is Impaired. Holders of Class 2B Claims are entitled to vote on the Plan.

      3.     Subclass 2C:

      Description. Subclass 2C consists of the Secured Claim of Westlex Corporation in Table
      2 of Article IV, asserted on the described collateral pledged by the Debtor.

      Treatment. Except to the extent that the Holder of the Secured Claim of Westlex
      Corporation agrees to a different treatment, such Secured Claim shall be paid in full on the
      later of the Effective Date or the date such Secured Claim becomes an Allowed Claim.

      Voting. Subclass 2C is Unimpaired. Holder of Subclass 2C Secured Claim is deemed to
      have accepted the Plan pursuant to Bankruptcy Code Section 1126(f) and is not entitled to
      vote on the Plan.

C.    CLASS 3 – Allowed General Unsecured Claims of Non-Insiders

      Description. Class 3 consists of the Allowed General Unsecured Claims of Holders who
      are non-Insiders of the Debtor, including Claims of Holders who are not Insiders of the



                                              -22-
     Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 27 of 45



      Debtor for (i) any deficiency portions of any of Secured Claims and (ii) any Claim arising
      out of the rejection of executory contracts and unexpired leases, if any.

      Treatment

             On the Effective Date, and except to the extent that a Holder of an Allowed Class 3
             Claim agrees to a different treatment, such Holder shall receive, in full and final
             satisfaction, settlement, release and discharge of, and in exchange for each such
             Allowed Class 3 Claim, its Pro Rata share in:

      1.     Proceeds from the Reorganized Debtor’s retained causes of action, if any; and

      2.     Fifty-one percent (51%) of the amount of any federally taxable profits fromfederal
             tax that would be owed on the Reorganized DebtorDebtor’s profits within the next
             four (4) tax years (i.e., 2018, 2019, 2020 and 2021) (the “WMI Tax Credit
             Distributions”),”) that are sheltered by the WMI Tax Credit, not to exceed the full
             amount of each creditor’s Allowed Class 3 Claim.

             I.e., for every year until and including 2021 that the Reorganized Debtor reports
             taxable income to the Internal Revenue Service for operations of the Reorganized
             Debtor that is “sheltered” by the WMI Tax Credit (the “WMI Tax Credit Offset”)
             the Reorganized Debtor shall pay 51% of the WMI Tax Credit Offset, pro rata, to
             the Holders of Allowed Class 3 Claims.

             * Holders of Allowed Class 3 Claims should note that the operation of the WMI
             Tax Credit Offset does not guarantee that the Cash savings afforded to the
             Reorganized Debtor by the WMI Tax Credit insures that the Debtor will have
             retained such Cash, and nothing in this Plan requires the Reorganized Debtor to
             escrow such Cash during the relevant tax year. However, subject to the
             requirements for notices of events of default detailed below in Article IX.B.,
             Holders of Allowed Class 3 Claims retain all rights afforded to them under
             applicable bankruptcy and non-bankruptcy law.

      Voting. Class 3 is Impaired. Holders of Class 3 Claims are entitled to vote on the Plan.

D.    CLASS 4 – Allowed General Unsecured Claims of Insiders

      Description. Class 4 consists of the Allowed General Unsecured Claims of Holders who
      are Insiders of the Debtor, including Claims held by such Insiders for (i) any deficiency
      portions of any of Secured Claims and (ii) any Claim arising out of the rejection of
      executory contracts and unexpired leases, if any.

      Treatment. Holders of Class 4 Claims shall receive nothing on account of their Class 4
      Claim.

      Voting. Class 4 is Impaired. The vote on this Plan by Class 4 is not sought as such vote
      does not count under section 1129(a)(10) of the Bankruptcy Code.



                                             -23-
     Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 28 of 45



E.     CLASS 5 – Allowed Equity Interests

       Description. Class 5 consists of the Allowed Equity Interests in the Debtor.

       Treatment. Upon the Effective Date, in exchange for the cancellation of the Waller
       Administrative Claim, David Waller shall retain 51.0% of his equity in the Reorganized
       Debtor.

       Voting. Class 5 is Unimpaired. Holders of Class 5 Interests are deemed to accept the Plan
       under Section 1126(g) of the Bankruptcy Code and not entitled to vote on the Plan.

                     VIII. MEANS FOR EXECUTION OF THE PLAN

A.     Funding the Plan

        The Plan is a reorganizing plan and shall be funded from (i) prosecution of Retained Causes
of Action, (ii) a Cash investment in the amount necessary for the Reorganized Debtor to pay the
Allowed Administrative Claims (the “Cash Investment”) by WMS in exchange for 49.0% of the
Equity Interest in the Reorganized Debtor and (iii) a funding commitment by WMS to the
Reorganized Debtor to continue business operations. A copy of the Letter of Intent between WMI
and Tiderock is attached hereto as Exhibit 5, and a copy of the assignment of the rights of Tiderock
in the LOI to WMS is attached hereto as Exhibit 6.

B.     Reserves

       As soon as practicable after the Confirmation Date, the Debtor shall establish the Disputed
Claims Reserve from unencumbered Cash on hand and/or Other Distributable Proceeds.

C.     Continued Corporate Existence

       The Debtor will continue to exist after the Effective Date as a corporate entity, with all the
powers of a corporation under applicable law and pursuant to its certificate of incorporation and
bylaws in effect prior to the Effective Date.

D.     Officers and Directors of the Reorganized Debtor

        Upon the Effective Date, overall management of WMI shall be retained by David Waller
but shall be strengthened by financial, management and marketing personnel nominated by WMS.
This may be in the form of directly employed personnel or by a steering committee. A board of
directors shall be formed comprising three (3) Persons made up of one (1) from WMI, one (1)
from WMS, and one (1) impartial member as agreed to by WMI and WMS.

                   IX.     PROVISIONS GOVERNING DISTRIBUTIONS

A.     Timing and Calculation of Distributions (other than WMI Tax Credit Distributions):




                                                -24-
     Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 29 of 45



        As soon as reasonably practicable (as determined by the Debtor) after the Effective Date,
the Debtor shall make distributions to Holders of Allowed Claims. Each Holder of an Allowed
Claim shall receive the full amount of the distributions that the Plan provides for in the applicable
Class. In the event that any payment or act under the Plan is required to be made or performed on
a date that is not a Business Day, then the making of such payment or the performance of such act
may be completed on the next succeeding Business Day, but shall be deemed to have been
completed as of the required date. If and to the extent that there are Disputed Claims, distributions
on account of any such Disputed Claims shall be made pursuant to the provisions set forth in
Article IX.DE of the Plan. Except as otherwise provided in the Plan, Holders of Claims or Interests
shall not be entitled to interest, dividends, or accruals on the distributions provided for in the Plan,
regardless of whether such distributions are delivered on or at any time after the Effective Date.

B.     Timing and Calculation of WMI Tax Credit Distributions:

        For tax years 2018 through and including 2021, the Reorganized Debtor shall, within 10
days after the date that the Debtor files its Federal tax return with the Internal Revenue Service,
mail a notice (the “Class 3 Distribution Notice”) to each Holder of an Allowed Class 3 Claim.
The Class 3 Distribution Notice shall inform creditors of the Reorganized Debtor’s taxable income
(if any) and the amount of tax that, but for being sheltered by the WMI Tax Credit, would be
payable to the IRS for the relevant tax year. The notice shall also contain the amount that the
Reorganized Debtor is obligated to distribute to Holders of Allowed Class 3 Claims (i.e., 51% of
the Tax Credit Offset).

        Failure of the Reorganized Debtor to timely send the Class 3 Distribution Notice shall
constitute an event of default.

        If the Reorganized Debtor is obligated to make a WMI Tax Credit Distribution, the
Reorganized Debtor shall do so within 20 days after the date it mails the Class 3 Distribution
Notice.

       Failure of the Reorganized Debtor to timely make the WMI Tax Credit Distribution as
provided herein shall constitute an event of default.

         If the event of a default under this provision, any Holder of an Allowed Class 3 Claim may
send a written notice of default to the Reorganized Debtor and the Reorganized Debtor shall have
10 days from receipt of such notice to cure the default. In the event that the Reorganized Debtor
fails to cure the default, the creditor shall be entitled to any remedy afforded it under applicable
bankruptcy and non-bankruptcy law.




                                                 -25-
       Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 30 of 45



B.C.    Rights and Powers of the Reorganized Debtor to Make Distributions

       All distributions under the Plan shall be made by the Reorganized Debtor. The
Reorganized Debtor shall not be required to give any bond or surety or other security for the
performance of its duties unless otherwise ordered by the Bankruptcy Court.

       The Reorganized Debtor shall be empowered to: (a) effect all actions and execute all
agreements, instruments, and other documents necessary to perform its duties under the Plan; (b)
make all distributions contemplated hereby; and (c) exercise such powers as may be vested in the
Reorganized Debtor by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the
Reorganized Debtor to be necessary and proper to implement the provisions of the Plan.

C.D.    Delivery of Distributions and Undeliverable or Unclaimed Distributions

        1.    Means of Cash Payment. Payments of Cash to be made by the Reorganized Debtor
              pursuant to the Plan shall be made by check drawn on a domestic bank or by wire
              transfer from a domestic bank.

        2.    Delivery of Distributions in General. Except as otherwise provided herein, the
              Debtor shall make distributions to Holders of Allowed Claims and Allowed
              Interests (as applicable) as of the Distribution Record Date at the address for each
              such Holder as indicated on the Debtor’s records as of the date of any such
              distribution; provided, however, that the manner of such distribution shall be
              determined at the discretion of the Reorganized Debtor; provided further, however,
              that the address for each Holder of an Allowed Claim shall be deemed to be the
              address set forth in any Proof of Claim Filed by that Holder.

        3.    Minimum Distributions. To the extent Cash is distributed under the Plan, no Cash
              payment of less than $50.00 shall be made to a Holder of an Allowed Claim on
              account of such Allowed Claim, and such amounts shall be retained by the
              Reorganized Debtor.

        4.    Undeliverable Distributions and Unclaimed Property. In the event that any
              distribution to any Holder of Allowed Claims or Allowed Interests (as applicable)
              is returned as undeliverable, no distribution to such Holder shall be made unless
              and until the Debtor has determined the then-current address of such Holder, at
              which time such distribution shall be deemed unclaimed property under section
              347(b) of the Bankruptcy Code at the expiration of one year from the Effective
              Date. After such date, all unclaimed property or interests in property shall revert
              to the Reorganized Debtor automatically without the need for a further order by the
              Bankruptcy Court, and the Claim of any Holder of Claims and Interests to such
              property shall be discharged and forever barred.

D.E.    Distributions to Holders of Disputed Claims

        1.    Objection Deadline. Unless a different date is set by order of the Bankruptcy Court,
              all objections to Claims shall be served and filed no later than ninety (90) days after
              the Effective Date or twenty (20) days after a particular Proof of Claim is Filed,


                                               -26-
Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 31 of 45



       whichever is later; provided, however that such deadline may be extended pursuant
       to a motion Filed with the Court by the Debtor. Any Proof of Claim filed after the
       Bar Date or for deficiency Claims or rejection Claims, after the deadline for filing
       such claims set forth in this Plan shall be of no force and effect, shall be deemed
       disallowed, and will not require objection. All Disputed Claims shall be litigated
       to Final Order, provided, however, that the Reorganized Debtor may compromise
       and settle any Disputed Claim by following a Settlement Notice with respect to
       such settlement in accordance with the procedures described in Article XI of the
       Plan.

 2.    Responsibility for Objecting to Claims. Until the Effective Date, all parties
       identified by the Bankruptcy Rules may File objections to Claims. From the
       Effective Date and beyond, the Reorganized Debtor shall have the exclusive
       authority to File, settle, compromise, withdraw, or litigate to judgment any
       objections to Claims, including without limitation, any objections to Claims Filed
       by the Debtor prior to the Effective Date.

 3.    No Distribution Pending Allowance. Notwithstanding any other provision of the
       Plan, no payment or distribution shall be made with respect to any Disputed Claim
       unless and until such contested Claim becomes an Allowed Claim. The Disputed
       Claims Reserve shall be maintained until the Disputed Claims have been resolved.

 4.    Administration of Contested Claims.

       (a)    Disputed Claims Reserve. In determining the amount of distributions to be
              made under the Plan to Holders of Allowed Claims, the appropriate
              distributions required by the Plan shall be made according to estimates and
              subject to the provisions of the Plan. To protect the interests of Holders of
              Disputed Claims, the Disputed Claims Reserve shall be established on the
              Effective Date. The Debtor shall fund the Disputed Claims Reserve with
              unencumbered Cash and/or Other Distributable Proceeds in an amount that
              represents the Pro Rata Share of the Cash that would otherwise be
              distributed to Holders of contested Claims if such Claims were Allowed.

       (b)    Distribution After Allowance. As soon as practicable after a Disputed Claim
              becomes an Allowed Claim, the Holder of an Allowed Claim shall receive
              a distribution in an amount equal to the aggregate of all the distributions
              that such Holder would have received had such contested Claim been an
              Allowed Claim on the Effective Date. Distributions to each Holder of a
              contested Claim, to the extent that such Claim becomes an Allowed Claim,
              shall be made in accordance with the provisions of the Plan governing the
              Class of Claims to which such Claim belongs. The Debtor shall have the
              right to make or direct the making of all interim distributions to the Holders




                                       -27-
       Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 32 of 45



                        of Allowed Claims. No interest shall be paid on account of a Disputed
                        Claim that later becomes an Allowed Claim.

                 (c)    Distribution After Disallowance. If and when a Disputed Claim becomes
                        disallowed, the Pro Rata Share of the distributions to which each Holder is
                        entitled shall increase commensurately. Accordingly, the Reorganized
                        Debtor, in its sole discretion, shall have the right to make or direct the
                        making of any subsequent distributions.

         X.     CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN

A.      Conditions Precedent to Confirmation

      The following are conditions precedent to confirmation of the Plan that shall be satisfied or
waived in writing in accordance with Article X.C of the Plan:

     1. The Court shall have approved the Combined Disclosure Statement and Plan in a form and
        substance acceptable to the Debtors; and

     2. The Plan and Confirmation Order shall be in form and substance acceptable to the Debtor.

B.       Conditions Precedent to Effectiveness

     1. The Bankruptcy Court shall have entered the Confirmation Order in form and substance
        acceptable to the Debtor and shall not (a) have been reversed or vacated, (b) be subject to a
        then-effective stay, or (c) have been modified or amended;

     2. The Plan, including any amendments, modifications, or supplements thereto, and inclusive
        of any amendments, modifications, or supplements made after the Confirmation Date but
        before the Effective Date, shall be in form and substance acceptable to the Debtor;

     3. The Debtor shall have obtained all authorizations, consents, regulatory approvals, rulings,
        or documents that are necessary to implement and effectuate the Plan; and

     4. The sale of the 49% of the Interests in the Debtor to WMS shall have closed and the Debtor
        and David Waller shall have received the Cash Investment necessary to pay their respective
        administrative claims.

C.       Waiver of Conditions

       The conditions to Confirmation and the Effective Date set forth in this Article may be
waived only with the prior written consent of the Debtor without notice, leave, or order of the
Bankruptcy Court or any formal action other than proceedings to confirm or consummate the Plan.

D.       Effect of Failure of Conditions

        If Consummation does not occur, the Plan shall be null and void in all respects and nothing
contained in the Plan shall: (1) constitute a waiver or release of Claims by the Debtor; (2) prejudice



                                                 -28-
      Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 33 of 45



in any manner the rights of the Debtor, any Holders of Claims or Interests, or any other Entity; or
(3) constitute an admission, acknowledgement, offer, or undertaking by the Debtor, any Holders of
Claims or Interests, or any other Entity.

     XI.     PRESERVATION OF RETAINED CAUSES OF ACTION AND VESTING

A.      Vesting

       The Bankruptcy Estate shall remain open after Confirmation of the Plan (a) to permit the
Debtor to prosecute any Retained Causes of Action, including Avoidance Actions and other
lawsuits of the Bankruptcy Estate, to final conclusion, (b) to permit the Debtor to prosecute to
conclusion all Claims objections, and (c) to make final distributions to all Holders of Allowed
Claims and Interests as provided for in this Plan, including the U.S. Trustee fees through the
closing of the case.

B.      Retention and Enforcement of Causes of Action

       Except as otherwise provided in the Plan, all Causes of Action that the Debtor and its Estate
may hold against any Person or Entity shall be retained by the Debtor’s Bankruptcy Estate among
the Retained Causes of Action and shall be investigated and may be prosecuted by the Reorganized
Debtor after the Effective Date. The Court shall have the jurisdiction to hear such Retained Causes
of Action. Any Holder of a Claim or Interest that is subject to an Avoidance Action may have an
Unsecured Claim if and to the extent any transfer is returned to the Debtor’s Bankruptcy Estate.

        The investigation into the Retained Causes of Action has not been completed.
Accordingly, notice is hereby given that any and all Retained Causes of Action that may exist
against any Person or Entity may be pursued by the Debtor, regardless of whether, or the manner
in which, such Retained Causes of Action are identified in the DS/Plan. The failure to identify a
Retained Cause of Action in the DS/Plan shall not constitute a waiver or release of any such
Retained Cause of Action.

        For the avoidance of doubt, WMI will prosecute the Retained Causes of Action for the
benefit of Holders of Claims and Interests, including, without limitation, the following Retained
Causes of Action:

        1. All Causes of Action, counterclaims, a nd defenses held by the Debtor or its Estate
as of the Effective Date, whether or not previously asserted, are preserved under the Plan for
the benefit of the Debtor’s Estate. The Debtor expressly reserves all rights to supplement at
any time the Retained Causes of Action, counterclaims, and defenses, including, without
limitation, those described hereinafter, whether based on the results of prior, ongoing, or future
investigations or otherwise.

        2. All Claims, counterclaims, defenses, and Causes of Action referenced in the Plan.

       3. All other counterclaims and defenses, including, without limitation, rights of setoff
and recoupment, and all defenses of the estate under 11 U.S.C. § 558.




                                               -29-
     Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 34 of 45



       4. All Claims and Causes of Action asserting alter ego, corporate veil piercing, or
reverse veil piercing.

        5. All Claims and Causes of Action alleging generalized harm to the Estate, as
referred to in judicial precedents such as Schimmelpenninck         v. Byrne (In re
Schimmelpenninck), 183 F.3d 347 (5th Cir. 1999).

       6. All Claims and Causes of Action asserting equitable, declaratory, or injunctive relief.

        7. All Claims, counterclaims, defenses, and Causes of Action for, without limitation,
Avoidance Actions, commercial torts, tortious interference with contractual or business relations,
unfair competition, breach of contract, accounts, accounts receivable, unjust enrichment, money
had and received, embezzlement, loss of income, setoff, recoupment, fraud, fraudulent
inducement, misrepresentation, fraudulent or negligent omission, fraudulent or preferential
transfers arising other than under the Bankruptcy Code, conversion, replevin, lender liability,
recharacterization of debt as equity, equitable subordination, challenges as to the extent, priority
and validity of any purported Claims, Liens and/or security interests, injury to property and/or
title to property, negligence, gross negligence, recklessness, willful misconduct, conspiracy,
aiding and abetting, breach of fiduciary duty, breach of confidential relationship,
mismanagement, violation of securities laws, self-dealing, usurpation of corporate opportunity,
insolvent trading, breach of duty of loyalty, allowing, authorizing and/or receiving unlawful or
improper distributions, unreasonable related party transactions, uncommercial transactions,
improper redemption of equity interests, breach of duty of good faith, breach of duty to provide
information, breach of duties of care and/or diligence, failure to make informed decisions,
improper use of information to gain improper advantage, and actions seeking affirmative
recoveries, and other, similarly grounded Claims, counterclaims, defenses, and Causes of
Action against, without limitation, current and/or former shareholders, members, equity
interest Holders, debt Holders, partners, prospective joint venture participants, joint venture
participants, prospective contracting parties, contracting parties, account debtors, prospective
purchasers, purchasers, prospective sellers, sellers, directors, officers, managers, employees,
agents, lenders, contractors, insurers, sureties, investment bankers, consultants, advisors,
representatives, competitors, vendors, and other creditors of the Debtor and/or entities affiliated
with or otherwise related to any of the foregoing.

         8. All Claims, counterclaims, defenses, and Causes of Action against any and all
former managers, officers, directors or employees of the Debtor including, but not limited
to, avoidance actions, commercial torts, tortious interference with contractual or business
relations, unfair competition, breach of contract, accounts, accounts receivable, unjust
enrichment, money had and received, embezzlement, loss of income, setoff, recoupment, fraud,
fraudulent inducement, misrepresentation, fraudulent or negligent omission, fraudulent or
preferential transfers arising other than under the Bankruptcy Code, conversion, replevin, lender
liability, recharacterization of debt as equity, equitable subordination, challenges as to the
extent, priority and validity of any purported claims, liens and/or security interests, injury to
property and/or title to property, negligence, gross negligence, recklessness, willful misconduct,
conspiracy, aiding and abetting, breach of fiduciary duty, breach of confidential relationship,
mismanagement, violation of securities laws, self-dealing, usurpation of corporate opportunity,
insolvent trading, breach of duty of loyalty, allowing, authorizing and/or receiving unlawful or


                                               -30-
     Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 35 of 45



improper distributions, unreasonable related party transactions, uncommercial transactions,
improper redemption of equity interests, breach of duty of good faith, breach of duty to provide
information, breach of duties of care and/or diligence, failure to make informed decisions,
improper use of information to gain improper advantage, and actions seeking affirmative
recoveries, and other, similarly grounded Claims, counterclaims, defenses, and Causes of
Action.

       Any and all Retained Causes of Action shall survive entry of the Confirmation Order for
the benefit of the Debtor’s Bankruptcy Estate.

       9. The Debtor retains any right to bring a cause of action against William Ralph Hutchins
(“Hutchins”) associated with that certain “Inventor Compensation Agreement” between the
Debtor and Hutchins executed by the Debtor on December 16, 2015, under any cause of action,
including but not limited to Section 548 of the bankruptcy code.

C.     Prosecution and Settlement of Retained Causes of Action and Objections to Claims

        After the Confirmation Date, the Reorganized Debtor shall be authorized to commence or
continue any suit or other proceeding for the enforcement of any Retained Cause of Action which
the Debtor had or had power to assert immediately prior to the Effective Date. The Reorganized
Debtor may also, pursuant to Bankruptcy Rule 9019 and section 105(a) of the Bankruptcy Code,
settle and compromise any and all Retained Causes of Action and any objections to Claims, in
accordance with the following procedures, which shall constitute sufficient notice in accordance
with the Bankruptcy Code and the Bankruptcy Rules for compromises and settlements: (i) if the
resulting settlement provides for settlement of a Retained Cause of Action or objection to a Claim
originally asserted in an amount equal to or less than $50,000.00, then the Reorganized Debtor
may settle the Retained Cause of Action or objection to Claim and execute necessary documents,
including a stipulation of settlement or release; and (ii) if the resulting settlement involves a
Retained Cause of Action or objection to a Claim originally asserted in an amount exceeding
$50,000.00, then the Reorganized Debtor shall be authorized and empowered to settle such
Retained Claim or objection to Claim only upon Bankruptcy Court approval in accordance with
Bankruptcy Rule 9019 and by filing a notice of settlement (a “Settlement Notice”). The Debtor
shall serve a copy of the Settlement Notice on the twenty largest Unsecured Creditors and any
parties requesting notice in the Debtor’s Bankruptcy case by email. If no party files an objection
to the Settlement Notice within ten (10) days after the Settlement Notice is filed, the proposed
settlement shall be deemed approved without further order of the Court. If an objection to the
Settlement Notice is timely filed, the Reorganized Debtor shall set the matter for hearing and seek
Bankruptcy Court approval of the proposed settlement.

                  XII.    TREATMENT OF EXECUTORY CONTRACTS
                              AND UNEXPIRED LEASES

        Under § 365, the Debtor has the right, subject to Bankruptcy Court approval, to assume or
reject any executory contracts or unexpired leases. If the Debtor rejects an executory contract or
unexpired lease that was entered into before the Filing Date, it will be treated as if it had been
breached on the date immediately preceding the Filing Date, and the other party to the agreement
may assert a General Unsecured Claim in Class 3 (or Class 4 if the claimant is an Insider) for


                                               -31-
     Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 36 of 45



damages incurred as a result of the rejection. In the case of rejection of employment agreements
and real property leases, damages are subject to certain limitations imposed by applicable sections
of the Bankruptcy Code. The Debtor intends to assume all contracts unless specifically included
in the Schedule of Rejected Contracts attached hereto as Exhibit 4.

         The Plan constitutes a motion to reject any executory contracts to which the Debtor is a
party listed on the Schedule of Rejected Contracts and not otherwise assumed or subject to a
pending assumption motion or rejected pursuant to a Final Order. If the rejection by the Debtor
pursuant to the Plan or otherwise of an executory contract or unexpired lease results in a Claim
that is not theretofore evidenced by a timely Proof of Claim, then such Claim will be forever barred
and unenforceable against the Debtor’s Bankruptcy Estate, unless a Proof of Claim is Filed with
the Clerk of the Court and served on counsel for the Proponent within thirty (30) days after entry
the Confirmation Order.

     XIII. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

A.      Modifications and Amendments

        Except as otherwise specifically provided in the Plan, the Debtor reserves the right to
modify the Plan whether such modification is material or immaterial, and seek Confirmation
consistent with the Bankruptcy Code and, as appropriate, not resolicit votes on such modified Plan.
Subject to those restrictions on modifications set forth in the Plan and the requirements of section
1127 of the Bankruptcy Code, Rule 3019 of the Federal Rules of Bankruptcy Procedure, and, to
the extent applicable, sections 1122, 1123 and 1125 of the Bankruptcy Code, the Debtor expressly
reserves its respective rights to revoke or withdraw, or, to alter, amend, or modify the Plan one or
more times after Confirmation, and, to the extent necessary may initiate proceedings in the
Bankruptcy Court to so alter, amend, or modify the Plan, or remedy any defect or omission, or
reconcile any inconsistencies in the Combined Plan and Disclosure Statement or the Confirmation
Order, in such matters as may be necessary to carry out the purposes and intent of the Plan.

B.      Effect of Confirmation on Modifications

        Entry of a Confirmation Order shall mean that all modifications or amendments to the Plan
since the solicitation thereof are approved pursuant to Bankruptcy Code section 1127(a) and do
not require additional disclosure or resolicitation under Bankruptcy Rule 3019.


C.      Revocation or Withdrawal of Plan

        The Debtor reserves the right to revoke or withdraw the Plan prior to the Confirmation
Date and to File subsequent plans of reorganization. If the Debtor revokes or withdraws the Plan,
or if Confirmation or Consummation does not occur, then: (1) the Plan shall be null and void in all
respects; (2) any settlement or compromise embodied in the Plan (including the fixing or limiting
to an amount certain of any Claim or Interests or Class of Claims or Interests), assumption or
rejection of Executory Contracts and Unexpired Leases effected under the Plan, and any document
or agreement executed pursuant to the Plan, shall be deemed null and void; and (3) nothing
contained in the Plan shall: (a) constitute a waiver or release of any Claims or Interests; (b)


                                               -32-
     Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 37 of 45



prejudice in any manner the rights of the Debtor or any other Entity; or (c) constitute an admission,
acknowledgement, offer, or undertaking of any sort by the Debtor or any other Entity.

                          XIV. RETENTION OF JURISDICTION

        Under 11 U.S.C. §§ 105(a) and 1142, and notwithstanding entry of the Confirmation Order
and passage of the Consummation Date, the Court shall retain jurisdiction over all matters arising
out of, and related to, the Bankruptcy Case and the Plan to the fullest extent permitted by law,
including, among other things, jurisdiction to:

   1. Allow, disallow, determine, liquidate, classify, estimate, or establish the priority, secured
      or unsecured status, or amount of any Claim or Interest, including the resolution of any
      requests for payment of any Administrative Claim and the resolution of any and all
      objections to the secured or unsecured status, priority, amount, or allowance of Claims or
      Interests;

   2. Decide and resolve all matters related to the granting and denying, in whole or in part, any
      applications for allowance of compensation or reimbursement of expenses to Professionals
      authorized pursuant to the Bankruptcy Code or the Plan;

   3. Resolve any matters related to: (a) the assumption, assumption and assignment, or rejection
      of any Executory Contract or Unexpired Lease to which either Debtor is party or with
      respect to which either Debtor may be liable and to hear, determine, and, if necessary,
      liquidate, any Claims arising therefrom, including Cure Claims pursuant to section 365 of
      the Bankruptcy Code; (b) any potential contractual obligation under any Executory
      Contract or Unexpired Lease that is assumed; (c) the Reorganized Debtors amending,
      modifying, or supplementing, after the Effective Date, pursuant to this Plan, the Schedules
      of Executory Contracts and Unexpired Leases to be assumed or rejected or otherwise; and




                                                -33-
 Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 38 of 45



   (d) any dispute regarding whether a contract or lease is or was executory or expired;

4. Ensure that distributions to Holders of Allowed Claims and Allowed Interests (as
   applicable) are accomplished pursuant to the provisions of the Plan;

5. Adjudicate, decide, or resolve any motions, adversary proceedings, contested or litigated
   matters, and any other matters, and grant or deny any applications involving either Debtor
   that may be pending on the Effective Date;

6. Adjudicate, decide, or resolve any and all matters related to section 1141 of the Bankruptcy
   Code;

7. Enter and implement such orders as may be necessary to execute implement, or
   consummate the provisions of the Plan and all contracts, instruments, releases, indentures,
   and other agreements or documents created in connection with the Plan or the Disclosure
   Statement;

8. Enter and enforce any order for the sale of property pursuant to sections 363, 1123, or
   1146(a) of the Bankruptcy Code;

9. Resolve any cases, controversies, suits, disputes, or Causes of Action that may arise in
   connection with the Consummation, interpretation, or enforcement of the Plan or any
   Entity’s obligations incurred in connection with the Plan;

10. Issue injunctions, enter and implement other orders, or take such other actions as may be
    necessary to restrain interference by any Entity with Consummation or enforcement of the
    Plan;

11. Resolve any cases, controversies, suits, disputes or Causes of Action with respect to the
    releases, injunctions, and other provisions contained in Article XV hereof and enter such
    orders as may be necessary to implement such releases, injunctions and other provisions;

12. Resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the
    repayment or return of distributions and the recovery of additional amounts owed by the
    Holder of a Claim or Interest for amounts not timely repaid pursuant to the Plan;

13. Enter and implement such orders as are necessary if the Confirmation Order is for any
    reason modified, stayed, reversed, revoked, or vacated;

14. Determine any other matters that may arise in connection with or relate to the Combined
    DS/Plan, the Confirmation Order, or any contract, instrument, release, indenture, or other
    agreement or document created in connection with the Combined DS/Plan;

15. Enter an order concluding or closing the Bankruptcy Case;

16. Adjudicate any and all disputes arising from or relating to distributions under the Plan;

17. Consider any modifications of the Plan, to cure any defect or omission, or to reconcile any
    inconsistency in any Court order, including the Confirmation Order;


                                            -34-
      Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 39 of 45




     18. Determine requests for the payment of Claims and Interest entitled to priority pursuant to
         section 507 of the Bankruptcy Code;

     19. Hear and determine disputes arising in connection with the interpretation, implementation,
         or enforcement of the Plan or the Confirmation Order, including disputes arising under
         agreements, documents, or instruments executed in connection with the Plan;

     20. Hear and determine matters concerning state, local, and federal taxes in accordance with
         sections 363, 505, and 1146 of the Bankruptcy Code;

     21. Hear and determine all disputes involving the existence, nature, scope, or enforcement of
         any exculpations, discharges, injunctions and releases granted in the Plan, regardless of
         whether such termination occurred prior to or after the Effective Date;

     22. Enforce all orders previously entered by the Court; and

     23. Hear any other matter not inconsistent with the Bankruptcy Code.

                            XV.    EFFECTS OF CONFIRMATION

A.      Binding Effect

       The Plan shall be binding upon all Holders of Claims and Interests and their respective
successors and assigns.

B.      Exculpation and Limitation of Liability

         1.     Neither the Debtor’s Bankruptcy Estate nor the Debtor will have or incur any
liability to any Holder of a Claim or an Interest, or any other party in interest, or any of their
respective agents, employees, representatives, financial advisors, attorneys, or affiliates, or any of
their successors or assigns, for any act or omission in connection with, relating to, or arising out
of, the solicitation of votes to accept the Plan, the Debtor’s Bankruptcy Case, the pursuit of
Confirmation of the Plan, the consummation of the Plan, or the administration of the Plan or the
property to be distributed under the Plan, except for their fraud, gross negligence, or willful
misconduct or as provided by the Plan, and in all respects shall be entitled to reasonably rely upon
the advice of counsel with respect to their duties and responsibilities under the Plan.

        2.      No Holder of a Claim or Interest, no other party in interest, none of their respective
agents, employees, representatives, financial advisors, attorneys, or affiliates, and no successors
or assigns of the foregoing, will have any right of action against the Debtor’s Bankruptcy Estate,
or the Debtor for any act or omission in connection with, relating to, or arising out of the
solicitation of votes to accept the Plan, or the pursuit of Confirmation of the Plan, or the
administration of the Plan or the property to be distributed under the Plan, except as provided by
the Plan or by law.




                                                -35-
      Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 40 of 45



                            XVI. MISCELLANEOUS PROVISIONS

 A.      Severability of Plan Provisions

          If, prior to Confirmation, any term or provision of the Plan is held by the Court to be
 invalid, void or unenforceable, the Court, at the request of a party in interest, shall have the power
 to alter and interpret such term or provision to make it valid or enforceable to the maximum extent
 practicable, consistent with the original purpose of the term or provision held to be invalid, void
 or unenforceable, and such term or provision shall then be applicable as altered or interpreted.
 Notwithstanding any such holding, alteration or interpretation, the remainder of the terms and
 provisions of the Plan shall remain in full force and effect and shall in no way be affected, impaired
 or invalidated by such holding, alteration or interpretation. The Confirmation Order shall
 constitute a judicial determination and shall provide that each term and provision of the Plan, as it
 may be altered or interpreted in accordance with the foregoing, is valid and enforceable pursuant
 to its terms.

 B.      Successors and Assigns

         The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be
binding on, and shall inure to the benefit of any heir, executor, administrator, successor or assign,
Affiliate, officer, director, agent, representative, attorney, beneficiaries, or guardian, if any, of each
Entity.

 C.      Consummation of Plan

        The Confirmation Order shall include (a) a finding by the Bankruptcy Court that FED. R.
 CIV. P. 62(a) shall not apply to the Confirmation Order; and (b) the Bankruptcy Court’s
 authorization for the Proponent to consummate the Plan immediately after entry of the
 Confirmation Order.

 D.      Governing Law

         Unless a rule of law or procedure is supplied by federal law, including the Bankruptcy
 Code and Bankruptcy Rules, (i) the construction and implementation of the Plan and any
 agreements, documents, and instruments executed in connection with the Plan, and (ii) corporate
 governance matters shall be governed by the laws of the state of incorporation, without giving
 effect to the principles of conflicts of law thereof.

                 XVII. VOTING ON AND CONFIRMATION OF THE PLAN

 A.      Voting Procedures and Requirements

         The Proponent is providing copies of this Combined Disclosure Statement and Plan and
 Ballots to all known Holders of Claims in the Voting Class.

         Pursuant to the provisions of the Bankruptcy Code, only Classes of Claims against the
 Debtor that are “Impaired” under the terms and provisions of the Plan and entitled to receive a
 distribution thereunder are entitled to vote to accept or reject the Plan. Accordingly, Classes of


                                                   -36-
     Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 41 of 45



Claims or Interests that are not Impaired under the terms and provision of the Plan are not entitled
to vote on the Plan. In addition, Classes of Claims or Interests that are not entitled to a distribution
under the terms and provisions of the Plan are deemed to have rejected the Plan and are not entitled
to vote to accept or reject the Plan.

        Under the Plan, Holders of Claims in Class 2B and Class 3 are Impaired. Class 2B and
Class 3 are entitled to vote. Class 4 and 5’s vote are not counted. Classes 1, 2A and 2C are not
Impaired and are deemed to have accepted the Plan. The following voting procedures (the “Voting
Procedures”) have been established with respect to the amount and classification of Claims and
Interests, and the determination of the validity of Ballots submitted, for voting purposes:

1.     Unless otherwise provided below, a Claim will be deemed temporarily Allowed for voting
       purposes in an amount equal to (i) if a Proof of Claim has not been timely Filed, the amount
       of such Claim as set forth in the Schedules of assets and liabilities, Filed by the Debtor or
       (ii) the amount of such Claim as set forth in a timely Filed Proof of Claim.

2.     If a Claim is deemed Allowed in accordance with the Plan, such claim will be allowed for
       voting purposes in the deemed Allowed amount set forth in the Plan.

3.     If a Claim has been estimated or otherwise Allowed for voting purposes by order of the
       Court, such claim will be temporarily Allowed for voting purposes in the amount so
       estimated or allowed by the Court.

4.     Ballots that are otherwise validly executed but do not indicate either acceptance or rejection
       of the Plan will not be counted.

5.     Only Ballots that are timely received with signatures will be counted. Unsigned ballots
       will not be counted.

6.     Ballots postmarked prior to the Voting Deadline, but received after the Voting Deadline,
       will be counted.

7.     Ballots that are illegible, or contain insufficient information to permit the identification of
       the Holder, will not be counted.

8.     If a Holder simultaneously casts inconsistent duplicate Ballots, with respect to the same
       Claim, such Ballots shall not be counted.

9.     Unless otherwise ordered by the Bankruptcy Court, questions as to the validity, form,
       eligibility (including time of receipt), acceptance, and revocation or withdrawal of Ballots
       shall be determined by the Bankruptcy Court at the Confirmation Hearing.

IN ORDER TO BE COUNTED, EXCEPT TO THE EXTENT THE DEBTOR SO
DETERMINES OR AS PERMITTED BY THE BANKRUPTCY COURT PURSUANT TO
BANKRUPTCY RULE 3018, BALLOTS MUST BE SIGNED AND RETURNED SO THAT
THEY ARE RECEIVED NO LATER THAN 5:00 P.M., ON ______, 2018 AT THE
FOLLOWING ADDRESS:



                                                 -37-
     Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 42 of 45



                                      OKIN ADAMS LLP
                                   Attn: Christopher Adams
                                 Email: cadams@okinadams.com
                                    1113 Vine St., Suite 201
                                     Houston, Texas 77002
                                      Tel: (713) 228-4100
                                      Fax: (888) 865-2118
                                 COUNSEL FOR THE DEBTOR

BALLOTS WILL BE ACCEPTED BY REGULAR MAIL, FACSIMILE OR EMAIL

        As mentioned above, if the Ballot is not signed and returned as described, it will not be
counted. If the Ballot is damaged or lost, or if you do not receive a Ballot, you may request a
replacement by addressing a written request to Debtor’s counsel at the above address by regular
mail, facsimile or email. Please follow the directions contained on the Ballot carefully.

        The process of soliciting acceptance of the Plan must be fair and open without outside
influence in the form of representations, inducements or duress of any kind. To the extent that you
believe solicitation of your vote from any party is being sought outside of the judicially-approved
and statutorily-defined disclosure requirements and voting procedures, please contact counsel for
the Debtor.

B.     Acceptance By All Impaired Classes

        Acceptance of the Plan requires that each Impaired Class of Claims or Interests (as
classified therein) accepts the Plan, with certain exceptions hereinafter discussed below. Thus,
acceptance of the Plan requires acceptance by each of the Impaired Classes.

       Classes of Claims and Interests that are Unimpaired under the Plan are deemed to have
accepted the Plan. Acceptances of the Plan are being solicited only from those Persons who hold
Claims or Interests in the Voting Class.

         The Bankruptcy Code defines acceptance of the Plan by a Class of Claims as acceptance
by the Holders of at least two-thirds (2/3) in dollar amount and a majority in number of Claims of
that Class, but for that purpose, only those Claims, the Holders of which actually vote to accept or
reject the Plan, are counted.

        An Impaired Class of Claims shall have accepted the Plan if (i) the Holders (other than any
Holder designated under § 1126(e)) of at least two-thirds in amount of the Allowed Claims actually
voting in such Class have voted to accept the Plan; and (ii) the Holders (other than any Holder
designated under § 1126(e)) of more than one half in number of the Allowed Claims actually
voting in such Class have voted to accept the Plan. A Class is deemed not to have accepted the
Plan if the Plan provides that the Claims or Interests of such Class do not entitle the Holders of
Claims or Interests in such Class to receive or retain any property under the Plan on account of
such Claim or Interest.




                                               -38-
     Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 43 of 45



C.     Confirmation of the Plan

        To confirm the Plan, § 1129 requires the Bankruptcy Court to make a series of
determinations concerning the Plan, including, without limitation: (i) that the Plan has classified
Claims and Interests in a permissible manner; (ii) that the contents of the Plan complies with the
technical requirements of the Bankruptcy Code; (iii) that the Debtor has proposed the Plan in good
faith; and (iv) that the Debtor has made disclosures concerning the Plan which are adequate and
include information concerning all payments made or promised in connection with the Plan and
the Debtor’s Bankruptcy Case. The Debtor believes that all of these conditions have been or will
be met with respect to the Plan.

        The Bankruptcy Code requires that, unless the ‘cramdown’ provisions of the Bankruptcy
Code (as discussed below) are utilized, as a condition precedent to Confirmation, the Plan must be
accepted by the requisite votes of each Voting Class. Therefore, the Bankruptcy Court must find,
in order to confirm the Plan, that the Plan has been duly accepted. In addition, the Bankruptcy
Court must find that the Plan is feasible and that the Plan is in the “best interests” of all Holders
of Claims and Interests. Thus, even if Holders of Claims were to accept the Plan by the requisite
number of votes, the Bankruptcy Court is still required to make independent findings respecting
the Plan’s feasibility and whether the Plan is in the best interests of Holders of Claims and Interests
before it can confirm the Plan.

D.     The Best Interest Test

        Whether or not the Plan is accepted by each Voting Class, in order to confirm the Plan the
Bankruptcy Court must independently determine, pursuant to § 1129(a)(7), that the Plan is in the
best interests of each Holder of an Claim or Interest that has not voted to accept the Plan. This
requirement is satisfied if the Plan provides each non-accepting Holder of a Claim or Interest in
such Voting Class a recovery on account of such Holder’s Claim or Interest that has a value, as of
the Effective Date, at least equal to the value of the distribution each such Holder would receive
in a liquidation of the Debtor under Chapter 7 of the Bankruptcy Code. This requirement is
commonly referred to as the “Best Interests of Creditors Test.” This Plan satisfies the test.

        Indeed, the Plan provides the possibility for a greater recovery to Holders of Claims and
Interests than would be received under a liquidation pursuant to Chapter 7 of the Bankruptcy Code.
The Reorganized Debtor will be able to pursue any Retained Causes of Action, including
Avoidance Actions, and the collection of any accounts in a cost-effective manner, while in a
liquidation the Debtor’s Estate would be burdened with an additional layer of administrative
expense associated with the appointment of a chapter 7 trustee, and retention of professionals
attendant thereto. The Plan, in essence, increases the efficiency of administrating the Debtor’s
assets for the benefit Holders of Claims and Interests.

        Moreover, in chapter 7 cases, the chapter 7 trustee would also be entitled to seek a sliding
scale commission based upon the funds distributed by such trustee, even though the Debtor has
already incurred many of the expenses associated with the foregoing. Accordingly, the Proponent
believes that there is a reasonable likelihood in a chapter 7 scenario that Holders of Allowed Claims
would have to pay doubly for the funds accumulated in the Estate, since the chapter 7 trustee would
be entitled to receive a commission in some amount for all funds distributed.


                                                 -39-
     Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 44 of 45



         It is also anticipated that a chapter 7 liquidation would result in delay in the distributions
to Holders of Allowed Claims. Among other things, a chapter 7 case would trigger a new bar date
for filing Claims that would be more than ninety (90) days following conversion of the case to
chapter 7. Thus, a chapter 7 liquidation would not only delay distributions, but raise the prospect
of additional Claims that were not asserted in the Bankruptcy Case.

       In short, the Plan presents a superior alternative to a chapter 7 liquidation. The potential
recovery to Holders of Claims and Interests under the Plan is not expected to be less than what
could be obtained in a hypothetical chapter 7 liquidation. The analysis outlined above and the
circumstances of the case leads the Proponent to believe that the recovery in a chapter 7 scenario
might be limited to the funds from those available in the Estate as of the date of the Combined
DS/Plan. For additional information, see the Liquidation Analysis attached as Exhibit 2 to this
Combined Plan/DS.

E.     Feasibility

       A plan may be confirmed only if it is not likely to be followed by the liquidation or the
need for further financial reorganization of a debtor. The Debtor believes that it will be able to
perform its obligations under the Plan without further financial reorganization.

        The Debtor’s Plan of reorganization shall be sufficiently funded by an investor, Sampson,
in exchange for equity and debt in WMI. Specifically, Sampson will be providing sufficient funds
to permit payment to Holders of Allowed Administrative Claims and Allowed Secured Clams.
The Debtor will use the Cash Pool to make distributions under the Plan. Accordingly, the Debtor’s
Plan is feasible, and is not likely to lead to further reorganization of the Debtor.

                                  XVIII.          DISCLAIMERS

A.     Proponent Has No Duty to Update

       The statements contained in this Combined Disclosure Statement and Plan are made by the
Debtor as of the date hereof, unless otherwise specified herein, and the delivery of this Combined
Disclosure Statement and Plan after that date does not imply that there has been no change in the
information set forth herein since that date. The Proponent has no duty to update this Disclosure
Statement and Plan unless otherwise ordered to do so by the Bankruptcy Court.

B.     Source of Information

        Counsel for Debtor has relied upon information provided by the Debtor in connection with
the preparation of this Combined Disclosure Statement and Plan. Although counsel has performed
certain limited due diligence in connection with preparing this Combined Disclosure Statement
and Plan, no independent verification of the information contained herein has been performed.



C.     No Legal or Tax Advice Provided




                                                 -40-
     Case 17-34230 Document 258-1 Filed in TXSB on 11/19/18 Page 45 of 45



        The contents of this Combined Disclosure Statement and Plan should not be construed as
legal, business or tax advice. Each Holder of a Claim or Interest should consult their own legal
counsel and accountant as to the legal and tax implications of this Plan and other matters
concerning the Claim or Interest. This Combined Disclosure Statement and Plan may not be relied
upon for any purpose other than to determine how to vote on the Plan or object to Confirmation of
the Plan.

D.     No Admission Made

        Nothing contained herein shall constitute an admission of any fact or liability by any party
(including, without limitation, the Proponent) or be deemed evidence of the tax or other legal
effects of the Plan on the Proponent or on Holders of Claims or Interests.

E.     No Regulatory Agency Approval

        No governmental or other regulatory agency approvals have been obtained as of the date
of the mailing of the Combined Disclosure Statement and Plan.

                     XIX. CONCLUSION AND RECOMMENDATION

        The Proponent believes that Confirmation of the Plan is desirable and in the best interests
of all Holders of Claims and Interests. The Proponent therefore urges you to vote to accept the
Plan and to evidence such acceptance by returning the Ballot(s) so they will be received by the
Voting Deadline.




 Dated: October 31November 19, 2018.               OKIN ADAMS LLP

                                                  By: /s/ Christopher Adams
                                                  Christopher Adams
                                                  Texas Bar No. 24009857
                                                  cadams@okinadams.com
                                                  Ryan A. O’Connor
                                                  Texas Bar No. 24098190
                                                  roconnor@okinadams.com
                                                  1113 Vine St., Suite 201
                                                  Houston, Texas 77002
                                                  Tel: (713) 228-4100
                                                  Fax: (888) 865-2118

                                                  ATTORNEYS FOR DEBTOR
                                                  WALLER MARINE, INC.




                                               -41-
